     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 1 of 1481




1     UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
2     -----------------------------------x

3     MARCO MARTINEZ,

4                       Plaintiff,

5                 -against-                          18 Civ. 4668(VB)

6     PARAMOUNT COUNTRY CLUB LLC,

7                       Defendant .

8     -----------------------------------x

9
                                          United States Courthouse
10                                        White Plains, New York

11                                        September 12, 2019

12

13                            HONORABLE VINCENT BRICCETTI,
                                        District Court Judge
14

15

16    KATZ MELINGER PLLC
                Attorneys for Plaintiff
17              280 Madison Avenue
                New York, New York 10016
18    BY: KENNETH J. KATZ
           KATHERINE Y. MORALES
19
      WILSON ELSER MOSKOWITZ EDELEMAN & DICKER LLP
20              Attorneys for Defendant
                150 East 42nd Street
21              New York, New York 10017
      BY: NANCY V. WRIGHT
22         JOANNA COLACURCIO

23

24

25

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 2 of 1482




1                 THE CLERK:    All rise.

2                 THE COURT:    Good morning, everybody.

3                 THE CLERK:    In the matter of Marco Martinez against

4     Paramount Country Club LLC.

5                 Will counsel please note their appearance for the

6     record.

7                 MR. KATZ:    Kenneth Katz of Katz Melinger general for

8     the plaintiff.

9                 MS. MORALES:    Katherine Morales for.

10                MS. WRIGHT:    Nancy Wright, Wilson Elser for the

11    defendant.    Good morning.

12                MS. COLACURCIO:     Joanna Colacurcio, Wilson Elser for

13    the defendant.

14                ****

15                THE COURT:    This gentleman.     K. Bradley Black.

16                THE COURT:    Everybody prepared to go forward?

17                Mr. Katz.

18                MR. KATZ:    Yes, your Honor.

19                THE COURT:    Ms. Wright?

20                MS. WRIGHT:    Yes, your Honor.

21                THE COURT:    Of course, Mr. Martinez is the plaintiff

22    in this case, the motion is being made by the defendant to

23    compel arbitration but my understanding of the law here is that

24    once the defendant presents evidence of a contract and there's

25    certainly evidence of a contract to arbitrate, it becomes the

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 3 of 1483




1     plaintiff's burden to show that there is no contract to

2     arbitrate.    So the plaintiff is going to go first in this case

3     and we'll take it from there.

4                 Who are your witnesses, Mr. Katz?

5                 MR. KATZ:    Just Mr. Martinez.

6                 THE COURT:    Just Mr. Martinez.      And you have a

7     Court-certified interpreter.

8                 MR. KATZ:    Yes, your Honor.

9                 THE COURT:    Ms. Wright, who are your witnesses?

10                MS. WRIGHT:    I have three your Honor.       K. Bradley

11    Black, Ms. Wright, Susan Wright and also tar even KA ban, those

12    are the folks involved with the on boarding.

13                THE COURT:    No relationship between you and

14    Ms. Wright?

15                MS. WRIGHT:    No relationship.

16                THE COURT:    I mean, that's okay.

17                MS. WRIGHT:    None your Honor.     I forgot to mention

18    that.

19                MR. KATZ:    Is your microphone working?       Tap your

20    microphone, please.      Just tap it now.     There it is now. okay.

21                MS. WRIGHT:    Maybe it's my voice.

22                THE COURT:    For whatever reason it seemed not loud

23    newspaper.    Maybe it's me.     It probably is me, so that's what

24    happens when you get old.

25                All right.    Look, I know, really there's only one

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 4 of 1484




1     issue here, which is did he sign the agreement or not?               The

2     broader legal issue is did he agree to arbitrate or not.              But

3     in order to get there, we first have to decide whether he

4     signed it.    My understanding is that the plaintiff says he

5     didn't.    There's an E-signature that appears to be his.            But

6     he's saying he did not cause that to be affixed to the

7     agreement.    Right?    That's the gist of his position here.

8                 MR. KATZ:    Yes, your Honor.

9                 THE COURT:    And the defendants' position is, well,,

10    yes, it is.     There you go.    There's your factual issue.

11                There are other legal issues, because I know -- I

12    don't remember every detail, but I know that this company Oasis

13    came in at some point so, therefore, there's a question -- in

14    other words, they weren't there for the whole time.            Let me

15    start over again.

16                This company Oasis came in at some point and this

17    policy of having the employees sign arbitration agreements came

18    into effect once Oasis was there, but Mr. Martinez had been

19    working at the country club for some period of time beforehand.

20    So there are issues about whether even if he did agree to

21    arbitrate, does it cover the prior period of time?

22                Seems to me there was one other issue.

23                Oh, yeah.    The other sort of legal issue is whether

24    the defendant can enforce the agreement even though it was not

25    a signatory to the agreement.        But the trial today, the bench

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 5 of 1485




1     trial today, is only with respect to the issue that I

2     identified earlier which is whether Mr. Martinez electronically

3     signed the agreement.

4                 MR. KATZ:    Yes, your Honor.

5                 THE COURT:    We all on the same page with that?

6                 MR. KATZ:    Yes, your Honor.

7                 MS. WRIGHT:    Absolutely, your Honor.

8                 THE COURT:    All right.    I'm familiar with the general

9     facts and allegations in this case so I don't really feel the

10    need to have any kind of opening statement, but if you've

11    prepared for one and you would like to make a brief opening

12    statements, you'll welcome to do it.         You certainly do not have

13    to do it.

14                MR. KATZ:    I have no need to do one, your Honor.

15                THE COURT:    Ms. Wright?

16                MS. WRIGHT:    I don't like talking unnecessarily.       No,

17    your Honor.

18                THE COURT:    Okay, great.

19                Are there any witnesses in the courtroom that -- I

20    mean, in other words, witnesses other than the first witness

21    that are likely to be called?        We have Mr. Martinez is going to

22    be first.

23                Are any of your three witnesses here in the

24    courtroom?

25                MS. WRIGHT:    They're all here, your Honor.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 6 of 1486




1                 THE COURT:    Well, do you want to invoke the rule of

2     sequestration?

3                 MR. KATZ:    Yes.   I assume that Paramount's

4     representative gets to stay.

5                 THE COURT:    You have to speak a little more clearly,

6     Mr. Katz.    Not your fault, but you do have you kind of swallow

7     your words a little bit and that's not good in this setting.

8     Just speak up, that's all.

9                 MR. KATZ:    Yes, I would like all witnesses, other

10    than the representative of the company who's sitting at the

11    table, to be out of the room during testimony.

12                THE COURT:    I think that's the basic rule so I

13    thought one of your witnesses was testifying by video.

14                MS. WRIGHT:    Yes, your Honor, but because of the

15    related health issues, I managed to get all the information I

16    need with her colleague who is here.

17                THE COURT:    Oh, so there won't be any video?

18                MS. WRIGHT:    No, your Honor.

19                THE COURT:    Fair enough.

20                MS. WRIGHT:    Thank you.

21                THE COURT:    So the witnesses other than Mr. Beck, who

22    is effectively the client in this case, the other witnesses

23    will be excluded.

24                MS. WRIGHT:    Okay, your Honor.

25                THE COURT:    Not because we don't like them, but

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 7 of 1487




1     because it's just a fair way to do this sort of thing.

2                 All right?    Okay.   We ready to proceed.

3                 MR. KATZ:    Yes, your Honor.

4                 THE COURT:    All right then.     Why don't you call your

5     first witness?

6                 MR. KATZ:    I call Mr. Martinez.

7                 THE COURT:    Come on up, sir.     Sit there for a second.

8     I need my deputy to be here.

9                 THE CLERK:    The interpreter is sworn.

10                Judge, so he does not need the oath.         He has an oath

11    on file.

12                THE COURT:    You have an oath on file, sir?

13                THE INTERPRETER:      Yes, sir.

14                THE COURT:    What is your name?

15                THE INTERPRETER:      Good morning.

16                My name is Victor G. Cruz, C-R-U-Z.

17                THE COURT:    Mr. Cruz.

18                THE INTERPRETER:      Yes.

19                THE COURT:    Welcome, Mr. Cruz.

20                THE INTERPRETER:      Thank you, your Honor.

21                (plaintiff Mamaroneck.

22     witness                 , having been previously duly sworn,

23    testified further as follows:

24                THE CLERK:    Please be seated.

25                Please state your full name for the record, spelling

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 8 of 1488

                              Martinez - direct (Katz)

1     your last name slowly.

2                 THE WITNESS:    Marco Martinez Cabrera.

3                 THE INTERPRETER:     Martinez, M-A-R-T-I-N-E-Z.

4     Cabrera, spelled C-A-B-R-E-R-A.

5                 THE CLERK:    Thank you.

6                 THE INTERPRETER:     You're welcome.

7                 THE COURT:    Okay, you may proceed.

8                 MR. KATZ:    Thank you, your Honor.

9                 THE COURT:    Mr. Cruz, could you maybe step down to

10    the floor.    He'll hear from you there.       You don't need to be --

11    we don't really need you because we're not going to transcribe

12    what you say in Spanish.       The only thing you need to do is have

13    the witness be able to hear you and understand you, and I think

14    you can do that from there.

15                THE INTERPRETER:     Thank you.

16                THE COURT:    Go ahead, sir.

17    DIRECT EXAMINATION

18    BY MR. KATZ:

19    Q.    Good morning, Mr. Martinez.

20    A.    Good morning.

21    Q.    Approximately when did you start working for Paramount

22    Country Club?

23    A.    I began working at Paramount Country Club in 2014.

24    Q.    Did there come a time when Paramount Country Club changed

25    payroll companies?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 9 of 1489

                             Martinez - direct (Katz)

1     A.    Yes, sir.

2     Q.    Do you recall approximately when that was?

3     A.    In 2016.

4     Q.    Did there come a time when you had a meeting with the new

5     payroll company?

6     A.    Yes.

7     Q.    Do you know who you met with?

8     A.    Supposedly it was for a new company.         The company they

9     changed for a new company.

10    Q.    Where was the meeting?

11    A.    In a room, in a room at Paramount.

12    Q.    Were there any other employees from Paramount there?

13    A.    All the cooks.

14    Q.    What is your primary language?

15    A.    Spanish.

16    Q.    How long was this meeting, approximately?

17    A.    Around 20 minutes.

18    Q.    What language was the meeting conducted in?

19    A.    In English.

20    Q.    What did you understand from this meeting?

21    A.    Nothing.

22    Q.    After this meeting did there come a time you met with

23    Susan Wright?

24    A.    I did meet Susan, but it was many days afterwards.

25    Q.    And did you understand what the purpose of your meeting

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 10 of 148
                                                                      10

                              Martinez - direct (Katz)

1      with Susan was for?

2      A.    That they were going to change the payroll.

3      Q.    Where was the meeting with Susan?

4      A.    In her office.

5      Q.    What language was Susan speaking to you in that meeting?

6      A.    English.

7      Q.    Was Susan at a computer during this meeting?

8                   THE INTERPRETER:   Could you repeat that?

9      Q.    Was Susan at a computer during that meeting?

10     A.    Yes.

11     Q.    At any time during that meeting did you sit at that

12     computer?

13     A.    No.

14     Q.    At any time during that meeting did you sit at any

15     computer?

16     A.    No.

17     Q.    Does Susan have your personal information like your Social

18     Security number?

19     A.    All my identifications.

20                  THE COURT:   Is the answer "yes" to that question?

21                  THE WITNESS:   Yes.

22     BY MR. KATZ:

23     Q.    At any time during this meeting did you create an account

24     for Oasis Outsource Inc.?

25     A.    No.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 11 of 148
                                                                      11

                             Martinez - direct (Katz)

1      Q.    At any time during your employment with paramount did you

2      create an account with that Oasis Outsource Inc.?

3      A.    No.

4      Q.    At any time during this meeting did you create a password

5      for Oasis Outsource Inc.?

6      A.    No.

7      Q.    At any time during your employment with Paramount did you

8      create a password where Oasis Outsource Inc.?

9      A.    No.

10     Q.    At any time during this meeting did Susan ask you could

11     she create an account for you for Oasis Outsourcing Inc.?

12     A.    No.

13     Q.    At any time during this meeting did Susan ask you to

14     create, if she could create a password for you for Oasis

15     Outsourcing Inc.?

16                 THE INTERPRETER:    Could you repeat the question,

17     please?

18     Q.    At any time during this meeting did Susan ask you could

19     she create a password for you for Oasis Outsourcing Inc.?

20     A.    No.

21                 THE COURT:   At any time during this meeting did you

22     review the computer screen to see what was on the computer

23     screen.

24     A.    No.

25     Q.    At any time during this meeting did Susan ask you to

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 12 of 148
                                                                      12

                             Martinez - direct (Katz)

1      review the computer screen?

2      A.    No.

3      Q.    When was the first time you became aware that Paramount

4      claimed you signed an arbitration agreement?

5      A.    I knew through my attorneys who showed me the paper.

6      Q.    In terms of timeframe was that after this lawsuit was

7      filed?

8                  MS. WRIGHT:    Objection.

9                  THE COURT:    Hold up.

10                 MS. WRIGHT:    Just objection to the form.      Leading.

11                 THE COURT:    Well, it is leading.     You've asked a lot

12     of leading questions to which you did not object.

13                 I'm going to allow it.      But this is your client.    I

14     know that he's testifying through an interpreter, but to the

15     extent possible, you should avoid leading.

16                 So the question was:     He said, "I knew through my

17     attorneys who showed me the paper."

18                 That was in response to the question, "When was the

19     first time you became aware of this?"

20                 And then the next question was:       "Was that after this

21     lawsuit was filed?"

22                 So the question is, when you first learned about the

23     arbitration agreement, because your lawyer showed it to you,

24     was that after this lawsuit was filed?

25                 THE WITNESS:    Yes.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 13 of 148
                                                                      13

                             Martinez - cross (Wright)

1      BY MR. KATZ:

2      Q.    Was there ever a time that you authorized anyone from

3      Paramount Country Club LLC to sign an arbitration agreement on

4      your behalf?

5      A.    No.

6      Q.    Was there ever a time that you authorized anyone from

7      Oasis Outsourcing Inc., to sign an arbitration agreement on

8      your behalf?

9      A.    No.

10                  MR. KATZ:    I have no further questions, your Honor.

11                  THE COURT:    Any cross?

12                  MS. WRIGHT:   Yes, your Honor.

13     CROSS EXAMINATION

14     BY MS. WRIGHT:

15     Q.    Good morning, Mr. Martinez.

16     A.    Good morning.

17     Q.    You testified earlier that you first had a meeting with

18     the new payroll company; correct?        Oasis?

19     A.    Yes.

20     Q.    And you indicated that at that meeting where you indicated

21     all the cooks were present it lasted for about 20 minutes?

22     A.    Yes.

23     Q.    Where did the meeting occur?

24     A.    At the room at Paramount.

25                  THE COURT:    One second.   Did he just answer that

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 14 of 148
                                                                      14

                             Martinez - cross (Wright)

1      question in English?     When he just said at the room at

2      Paramount was that in English or Spanish.

3                  THE INTERPRETER:    No, he answer it in Spanish, if he

4      used the word, your Honor, room, probably that's the only word

5      in English that he just didn't answer.

6                  THE COURT:   Fair enough.     Next question.

7      BY MS. WRIGHT:

8      Q.    Which room in Paramount is that the same room Susan's

9      office was in?

10     A.    No.

11     Q.    Okay.   Where in relation to the room that you met with the

12     Oasis folks was Susanne's office?

13     A.    Susan's office is on one location and the room where the

14     meeting was held is the room used for buffets.

15     Q.    How far from that room is Susanne's office?         If you want

16     to use feet or something else.

17     A.    Susan's office is located on the first floor where the

18     room where the meeting was held is on the second floor.

19     Q.    What day did you meet with the payroll company?

20     A.    (In English)    Day.   I don't remember the date.

21                 THE COURT:   Let me just state for the record.          That

22     was definitely English.      Because I don't speak Spanish, he

23     said, "I don't remember the date," in English.          I think that

24     needs to be stated for the record.

25                 So you don't remember the date?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 15 of 148
                                                                      15

                             Martinez - cross (Wright)

1                   THE WITNESS:   I do not remember the date.

2      BY MS. WRIGHT:

3      Q.    Do you recall what month?

4      A.    I do not remember the month but I do remember the year.

5      Q.    What year?

6      A.    '16.

7      Q.    2016?

8      A.    2016.

9      Q.    And you indicated that your meeting with Susanne happened,

10     in your words, many days afterwards; correct?         I'm sorry.

11     Susan.

12     A.    Yes.

13     Q.    Do you recall what day you met with Susan?

14     A.    I do not remember the date.

15     Q.    How long after the meeting with Oasis was your meeting

16     with Susan?

17     A.    I do not remember.

18     Q.    Was it more than a week later?

19     A.    Yes.

20     Q.    More than two weeks later?

21     A.    More or less.

22     Q.    Okay.   And that was the date that you met with Susan where

23     you claim she filled out your paperwork for the payroll.

24                  MR. KATZ:    Objection.   That's a --

25                  THE COURT:   Hold on.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 16 of 148
                                                                      16

                             Martinez - cross (Wright)

1                 Mr. Cruz, when you hear "objection," just wait for me

2      to rule on it.

3                 MR. KATZ:    The objection is --

4                 THE COURT:    Hold on one second.

5                 THE COURT:    Just rephrase the question.       Let's start

6      over again.

7                 MS. WRIGHT:     Sure.

8      BY MS. WRIGHT:

9      Q.    And when you eventually met with Susanne, whatever the

10     date was, was the date you had indicated that she filled out

11     information for you on the computer?

12                MR. KATZ:    Objection.    The testimony wasn't that

13     Susan filled anything out.

14                THE COURT:    Well, there's -- his testimony on direct

15     was when he met with Susan -- and you can translate this -- his

16     testimony on direct was that when he met with Susan she was

17     sitting at a computer but he was not.

18                THE WITNESS:     No.

19                THE COURT:    That's not a question.      That's just me

20     speaking right now.

21                I don't think he ever -- I think Mr. Katz is right, I

22     don't think he ever testified that Ms. Wright filled out

23     information on the computer.       Maybe she did, maybe she didn't,

24     but he didn't so testify.      You can ask whether she did.         In

25     other words, you need to rephrase the question.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 17 of 148
                                                                      17

                             Martinez - cross (Wright)

1                  MS. WRIGHT:    Sure.

2                  THE COURT:    Something along the lines of:      When she

3      was sitting at the computer and you were not sitting at the

4      computer.     What was she doing.    What were you doing what did

5      you understand she was doing, that kind of thing.

6      BY MS. WRIGHT:

7      Q.    When you met with Susan and she was sitting at the

8      computer, what was she doing?

9      A.    Writing on the computer.

10     Q.    Do you know what she was writing?

11     A.    Supposedly all my information.

12     Q.    When you say supposedly all your information, what are you

13     basing that on?

14           Did you see what she was writing?

15     A.    I cannot read English.

16     Q.    My question is did you see what she was writing?

17     A.    I didn't see what she was writing.       I see her writing.

18     Q.    You indicated earlier that she was writing your

19     information.    How do you know that that's what she was writing?

20     A.    Because I was the one who was with her.

21     Q.    At any point during your meeting with Susan did she tell

22     you that she was writing or entering your information?

23     A.    No.

24     Q.    Okay.   During your meeting with Susan, did you see her

25     print out or did she show you any document which contained your

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 18 of 148
                                                                      18

                             Martinez - cross (Wright)

1      information?

2      A.    No.

3      Q.    You indicated that you don't -- you can't read English;

4      correct?

5      A.    That's correct.

6      Q.    So you have no idea what she was inputting on that

7      computer on that date; correct?

8      A.    No.

9      Q.    Do you recall --

10                 THE COURT:    No what?    No, no, that's a double

11     negative.

12                 MS. WRIGHT:    Okay.

13                 THE COURT:    You need to -- did you have any idea as

14     to what she was inputting on that computer?

15                 THE WITNESS:    All my information.

16                 THE COURT:    How do you know that?

17                 MS. WRIGHT:    Exactly.

18                 THE WITNESS:    Because all the employees had already

19     gone there.

20     BY MS. WRIGHT:

21     Q.    I'm not sure I understand you.       What do you mean all the

22     employees had already gone there?

23     A.    All the employees from the kitchen, the kitchen employees,

24     all of them have already gone.

25     Q.    Had already gone where?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 19 of 148
                                                                      19

                             Martinez - cross (Wright)

1      A.    To enter all -- to put all their information.

2      Q.    Put all their information with who?

3      A.    With Susan.

4      Q.    How do you know this?

5      A.    Because I was sent to her.

6      Q.    Did anybody tell you that they had gone to SusanneSusan

7      for her to enter their information?

8      A.    No.

9      Q.    Did you see at any point any of your information on the

10     screen that she was entering?

11     A.    No.

12     Q.    So at any point did Susanne say to you she was entering

13     your information on the computer?

14     A.    No.

15     Q.    Does Susanne speak Spanish?

16     A.    No.

17     Q.    The entire time you were meeting with Susan, did you have

18     any conversation with her?

19     A.    No.

20     Q.    Okay.   Do you recall be submitting --

21                 THE COURT:    Hold on.   Wait a second.

22                 MS. WRIGHT:    I'm sorry.

23                 THE COURT:    You sat in her office; is that correct?

24                 THE WITNESS:    Correct.

25                 THE COURT:    While you were in her office did you

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 20 of 148
                                                                      20

                             Martinez - cross (Wright)

1      speak?

2                 Did you open your mouth and speak?

3                 THE WITNESS:     Okay.   I arrived there.     I understand

4      what is said in the kitchen.        I understand all of that what is

5      said in English.     Anything kitchen related, anything vegetable,

6      food related I understand.

7                 THE COURT:    Okay that wasn't my question.       My

8      question is -- it's actually Ms. Wright's question -- my

9      question is did you have any conversation with Susan right in

10     her office on that day in any language?

11                THE WITNESS:     Yes.

12                THE COURT:    What language?

13                THE WITNESS:     My English is limited.

14                THE COURT:    You understand that's your testimony

15     that's not my question.

16                THE WITNESS:     It's really, sir, half and half.

17                THE COURT:    Okay that's all I'm asking.

18                THE WITNESS:     Okay.

19                THE COURT:    Just answer my question, that's all.

20     Let's try one more time.      Well maybe not.     You're saying you

21     did speak to her is that correct.

22                THE WITNESS:     Correct.

23                THE COURT:    Half in English, half in Spanish?

24                THE WITNESS:     Yes, combine them both.

25

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 21 of 148
                                                                      21

                             Martinez - cross (Wright)

1      BY MS. WRIGHT:

2      Q.    What was your conversation about when you spoke with her?

3                 MS. WRIGHT:     May I note for the record the witness

4      responded before --

5                 THE COURT:    Just say again Ms. Wright

6                 MS. WRIGHT:     May I note for the record that the

7      witness responded before the translation was completed.

8                 THE COURT:    My question to you was did he respond in

9      English or respond in Spanish?

10                MS. WRIGHT:     He responded in Spanish.

11                THE COURT:    What you're saying is you asked a

12     question in English.

13                MS. WRIGHT:     Yes, your Honor.

14                THE COURT:    Before it was translated into Spanish, he

15     responded in Spanish.

16                MS. WRIGHT:     Yes, your Honor.

17                THE COURT:    The reason you're making that note

18     because it suggests he understands English.

19                MS. WRIGHT:     Yes, your Honor.

20                THE COURT:    And also Spanish.

21                MS. WRIGHT:     Yes, your Honor

22                THE COURT:    Okay I understand that.      Proceed.

23     BY MS. WRIGHT:

24     Q.    Do you recall submitting documents a declaration where you

25     indicated that your meeting with Susan took place on

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 22 of 148
                                                                      22

                             Martinez - cross (Wright)

1      September 26, 2016?

2      A.     I wasn't given any copies.

3      Q.     That is not my --

4                 THE COURT:    I suspect you're going to be given one

5      now.

6                 Do you have this document you're referring to?

7                 MS. WRIGHT:     It's Exhibit A, your Honor, and it's the

8      declaration.    I can give you a copy to opposing counsel.          I'm

9      sorry, not Exhibit A.      Where is it?    Oh, it's the declaration,

10     I didn't have it as an exhibit, but I can walk it up to you

11     now?

12                THE COURT:    Yes, I don't have that.

13                MS. WRIGHT:     It was attached to the motions but I

14     will bring it up now.

15                THE COURT:    Wait a second, Ms. Wright.       Hold on a

16     second.   Let's just find this document.       This is a declaration

17     that Mr. Martinez signed as part of the motion papers that were

18     filed, is that what you're saying?

19                MS. WRIGHT:     Your Honor, it was submitted by his

20     attorney on the motion.

21                THE COURT:    Fair enough.     I have it.

22                MS. WRIGHT:     Okay.   I have a copy.

23                THE COURT:    Hold on one second.      Hold on.

24                MS. WRIGHT:     Okay.

25                THE COURT:    Do you want Mr. Martinez to see this?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 23 of 148
                                                                      23

                             Martinez - cross (Wright)

1                 MS. WRIGHT:     Sure, your Honor, I can show it to him.

2                 THE COURT:    He can see my copy because I've got an

3      extra copy.

4                 MR. KATZ:    Just for a clarification, is that the

5      Spanish version?

6                 THE COURT:    Both.   Well, what I just handed him was

7      in English and then it has a certificate of translation and

8      then it's in Spanish and the signature is on the Spanish

9      version, in other words, in other words an English version with

10     a signature blank followed by a certificate of translation into

11     Spanish followed by I I assume the correct translation into

12     Spanish and that's the portion of the document that's signed

13     are we talking about the same document, Ms. Wright.

14                MS. WRIGHT:     Yes, your Honor.

15                THE COURT:    And it bears a date of 26 October 2018;

16     is that right?

17                MS. WRIGHT:     Yes, your Honor.

18                THE COURT:    Okay.   Go ahead.    I assume you have this.

19                MR. KATZ:    I want to make sure my client got a

20     Spanish version of it.

21                THE COURT:    Both English and Spanish.       Ask your

22     question, Ms. Wright.

23     BY MS. WRIGHT:

24     Q.    Take a moment to look at the document and when you're on

25     done let me know, Mr. Martinez.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 24 of 148
                                                                      24

                             Martinez - cross (Wright)

1                   THE COURT:    It's pretty long, why don't you point him

2      to paragraph three.

3                   MS. WRIGHT:   Sure, it's paragraph three.

4                   THE COURT:    Paragraph three of the Spanish version.

5      Go ahead ask your question.

6      Q.    Do you see in paragraph three your meeting with Susan

7      occurred on or about September 2016?        (september 26, 2016)?

8      A.    Yes.

9      BY THE COURT:

10     Q.    Does that refresh your recollection now as to when you met

11     with her?    (that was question)?

12     A.    I do not remember the date but here it is.

13     Q.    Right below that paragraph four where it says that your

14     meeting with Susan was brief, was very brief and was conducted

15     completely in English, do you see that?

16     A.    Yes.

17     Q.    But you're testifying now it was half English, half

18     Spanish that the conversation was conducted in?

19     A.    It was I speaking.

20     Q.    What were you saying during the meeting?

21     A.    I do not remember.

22     Q.    What were you talking about during the meeting?

23     A.    If she asked me any questions I answered them in both

24     languages.    Because I can't speak English well, a little.

25                  THE COURT:    Okay that wasn't the question.      The

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 25 of 148
                                                                      25

                             Martinez - cross (Wright)

1      question was:    What were you talking about during the meeting,

2      is that the question Ms. Wright.

3                 MS. WRIGHT:     Yes, your Honor.

4                 THE WITNESS:     Not that we were talking.      She ask any

5      questions I answered them in both language, English and

6      Spanish.

7                 THE COURT:    But what was the subject matter?           Let me

8      ask a different question.

9                 Were you talking about baseball?

10                THE WITNESS:     No.

11                THE COURT:    Were you talking about the weather?

12                THE WITNESS:     No.

13                THE COURT:    Were you tacking about golf?

14                THE WITNESS:     We're not supposed to.

15                THE COURT:    The answer is no, you were not talking

16     about golf?

17                THE WITNESS:     No.

18                THE COURT:    Were you talking about food?

19                THE WITNESS:     No.

20                THE COURT:    What were you talking about?

21                THE WITNESS:     If we talk it was about the papers that

22     I was filling out.

23                THE COURT:    You talked about the papers that you were

24     filling out?

25                THE WITNESS:     Supposedly the ones that she was

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 26 of 148
                                                                      26

                             Martinez - cross (Wright)

1      entering in the computer.

2                   THE COURT:   But the question is do you remember what

3      it is that you talked about?

4                   THE WITNESS:   No.

5                   THE COURT:   Okay next question.

6      BY MS. WRIGHT:

7      Q.    Did she ask you for any personal information during that

8      meeting?

9      A.    I don't remember.

10     Q.    Do you recall anything at all that you said to her during

11     that meeting?

12     A.    Yes.

13     Q.    What do you recall?

14     A.    I have only a short time because they are waiting for me

15     in the kitchen.

16                  THE COURT:   Okay, Mr. Martinez, you know that I'm the

17     judge in your case; right.

18     A.    Yes, sir.

19                  THE COURT:   And I'm going to be making important

20     decisions about your case, you know that?

21                  THE WITNESS:   Yes, sir.

22                  THE COURT:   And do you know that part of the basis

23     for those decisions is whether I think you're telling the truth

24     or not?

25                  THE WITNESS:   Yes, sir.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 27 of 148
                                                                      27

                             Martinez - cross (Wright)

1                 THE COURT:    And I'm telling you that part of my

2      evaluation of whether you're telling the truth or not is

3      whether you answer questions directly asked by the lawyers or

4      whether you're being evasive in answering those questions.

5                 THE WITNESS:     Evasive?

6                 THE COURT:    Do you understand that that's part of my

7      decision about whether you're answering questions directly or

8      whether you're not answering questions directly.

9                 THE WITNESS:     What should I say, yes or no?

10                THE COURT:    I don't know.     Just answer.

11                THE WITNESS:     I don't understand very well.

12                THE COURT:    Do you understand, let me just tell you I

13     need to decide whether I think you're being truthful.           That's

14     my job.

15                THE WITNESS:     Yes, sir.

16                THE COURT:    Part of that determination is whether I

17     think you're being -- you're answering questions directly or

18     whether you're not AEPBTSing questions directly that's part of

19     what I do, my job.

20                THE WITNESS:     Yes, sir.

21                THE COURT:    You need to answer questions directly.

22                THE WITNESS:     EUFRPBLGS okay.

23                THE COURT:    Ask that question again.

24                MS. WRIGHT:     I don't remember what I asked would you

25     plead read back my question.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 28 of 148
                                                                      28

                             Martinez - cross (Wright)

1                   THE COURT:   Do you have the last question.       (question

2      the read and interpreted by interpreter).

3      A.    That I had to go back to the kitchen because they were

4      waiting for me.

5      Q.    Is that something that you told Susan?

6      A.    Yes.

7      Q.    In English or Spanish?

8      A.    In Spanish.

9      Q.    Did she understand you?

10     A.    She understands a lot of Spanish but do not speak a lot.

11     Q.    You're saying Susan understands a lot of Spanish?

12     A.    A lot.

13     Q.    Did she tell you this?

14     A.    We talk in the kitchen because I was the one who cooked

15     for the employees.

16     Q.    Did Susanne tell you this?

17     A.    I heard her.

18     Q.    When did you hear her?

19     A.    All the time in my kitchen.

20     Q.    You hear her speaking Spanish in your kitchen?

21     A.    None of the employees in the kitchen spoke English, all of

22     them spoke Spanish.

23                  THE COURT:   You really don't -- you have trouble

24     answering questions directly and that troubles me.          Okay?

25                  THE WITNESS:   I understand.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 29 of 148
                                                                      29

                             Martinez - cross (Wright)

1                  THE COURT:    The question was:    Did you hear her

2      speaking Spanish in your kitchen?

3                  THE WITNESS:    Yes.

4      BY MS. WRIGHT:

5      Q.    Okay, do you recall submitting in this declaration

6      paragraph five that Susan spoke to you completely in English

7      during the pleating because she does not speak Spanish?             Do you

8      see that?

9      A.    She understands English.      I mean she understands a lot of

10     Spanish and she does speak Spanish.

11                 THE COURT:    Okay, Mr. Martinez, do you see in

12     paragraph five where it says -- this is your declaration, do

13     you have it there, paragraph five?        Do you see where it says

14     she does not speak Spanish?        You see that?

15                 THE WITNESS:    Yes.

16                 THE COURT:    So you said under oath in your

17     declaration that she does not speak Spanish; is that correct?

18                 THE WITNESS:    She doesn't speak Spanish but in the

19     kitchen it has to do with vegetables, with food, you know?

20     That's the reason I say that she speaks Spanish.          But in the

21     office she never speaks Spanish.

22                 MS. WRIGHT:    Okay.

23                 THE COURT:    Okay.    Next question.

24     BY MS. WRIGHT:

25     Q.    Turn to number 11 on that declaration.        The last sentence

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 30 of 148
                                                                      30

                             Martinez - cross (Wright)

1      where it says that you did not see the contents of her computer

2      screen during the entirety of your meeting; do you see that?

3      A.    Yes.

4      Q.    So you have no idea what she was filling out or inputting

5      on that computer that day; correct?

6      A.    She never asked me for any information and I never ask her

7      anything.

8      Q.    Okay I'm going to repeat my question.        You have no idea

9      what she was filling out on that computer that day; correct?

10     A.    No.

11                  THE COURT:    It's not correct?

12                  THE COURT:    You've got to do a better job.

13                  MS. WRIGHT:   I have to do a better question.

14     Absolutely.

15     BY MS. WRIGHT:

16     Q.    Do you know what she was filling out on the computer on

17     that day on that meeting?

18     A.    I didn't know.

19     Q.    Okay.   At no time during the meeting did you see her show

20     you any form is your testimony; correct?

21     A.    No.

22     Q.    So you did not see?

23                  THE COURT:    Don't you understand, Ms. Wright.

24                  MS. WRIGHT:   You can't talk when I'm talking.

25                  MS. WRIGHT:   Sorry your Honor.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 31 of 148
                                                                      31

                             Martinez - cross (Wright)

1                  THE COURT:    You cannot ask questions when the answer

2      is a double negative and then move on as if you got the answer

3      you wanted, I mean the question was at no time did you see her

4      show you any form, is that your testimony?         No.

5                  That means she did show him forms and he did see the

6      forms but I don't think that's what you think he means.

7                  MS. WRIGHT:    No, your Honor.

8                  THE COURT:    You're making a record here, you see I've

9      got a record, right?      What you think is fine, but that's not

10     what it is in the record.      In the record it says, yeah, she

11     showed me the forms all right and I knew what she was doing.

12                 MS. WRIGHT:    Okay.

13                 THE COURT:    But I don't think that's what you're

14     trying to accomplish here and I'd like the record to be clear.

15                 MS. WRIGHT:    Absolutely.

16                 THE COURT:    Let's try to do that.

17                 MS. WRIGHT:    Absolutely.

18                 THE COURT:    Let's try to ask questions designed to

19     clarify not OB few skate.

20                 MS. WRIGHT:    I will rephrase the question.

21     BY MS. WRIGHT:

22     Q.    Atfully time during your pleating with Susanne, did you

23     see any of the forms she was filling out on the computer?

24     A.    No.

25     Q.    Back to your declaration par TKPWRAOEUF, you indicate your

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 32 of 148
                                                                      32

                             Martinez - cross (Wright)

1      edge HREURB is very limited do you see that?

2      A.    That's correct.

3      Q.    During your employment at Paramount, you filled out forms

4      that were in English; do you recall?

5      A.    Never.

6      Q.    You've never, just to clarify you've never put information

7      on any form during the entire time that you were hired by

8      Paramount on forms that were in English?

9      A.    With someone who told me what I had to fill out.

10                MS. WRIGHT:     At this point, your Honor, I want to

11     pull from the exhibits and I want to make sure that counsel has

12     a copy, exhibit B which is a W four.

13                THE COURT:    Now this is an exhibit that's A, B, C, D.

14     They're KPEUPBTS just for the trial or are they exhibits to the

15     motion where are those exactly?

16                MS. WRIGHT:     These were documents that we exchanged

17     in advance of this bench trial that we were going to utilize

18     today.

19                THE COURT:    So these are trial exhibits.

20                MS. WRIGHT:     Yes, your Honor.

21                THE COURT:    And I have exhibits A through F.

22                MS. WRIGHT:     I will not use all of them.

23                THE COURT:    All right.    So now that was right).

24                THE COURT:    Right now you're using exhibit B.

25                MS. WRIGHT:     Yes, your Honor.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 33 of 148
                                                                      33

                             Martinez - cross (Wright)

1                 THE COURT:    You want to show it to him.       Does he have

2      it?   Could you land it up please so the witness has it?

3                 Turn to exhibit B, please.       B as in boy.    Okay what's

4      your question.

5      BY MS. WRIGHT:

6      Q.    Take a look at that document, sir, is any portion of the

7      handwritten sections in your handwriting?

8      A.    In my handwriting my signature and the date.

9      Q.    So all the handwritten portions at the very bottom of that

10     first page under employee withholding allowance certificate,

11     are you saying that that's all your handwriting?

12                MR. KATZ:    Objection that's not what he just

13     testified to.

14                THE COURT:    Well, okay.    But again you could ask the

15     question better.

16                MS. WRIGHT:     Okay.

17                THE COURT:    What about the handwriting where it's

18     printed Marco C Martinez and then there's a Social Security

19     number is that your handwriting (In English) that's not my

20     handwriting.

21                THE COURT:    Mr. Martinez help me out here, wait for

22     it to be translate if you want me to think you don't speak

23     English it would be better for you to be brutally honest.           You

24     see where it says Marco C Martinez with a Social Security

25     number printed out?     Whose handwriting is that?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 34 of 148
                                                                      34

                             Martinez - cross (Wright)

1                  THE WITNESS:    I don't remember who filled it out.

2                  THE COURT:    Is it your handwriting?

3                  THE WITNESS:    The signature and the date, that's my

4      handwriting.    And the numbers there.

5                  THE COURT:    And the other handwriting is not your

6      handwriting is that that what you're saying?

7                  THE WITNESS:    Yes.

8                  THE COURT:    Okay, thank you.    Next question.

9                  MS. WRIGHT:    Sure.

10     BY MS. WRIGHT:

11     Q.     Do you know whose handwriting it is writ says Marco C

12     Martinez?

13     A.     I don't remember whose it is, I don't remember who wrote

14     it, I don't remember who helped me out.

15     Q.     You're saying someone helped you?

16     A.     All I remember all I know that that's my signature.

17     Q.     My question is you're saying someone helped you fill this

18     out.

19     A.     Someone always help me.

20     Q.     Do you recall who in this particular situation?

21     A.     No, I do not remember.

22     Q.     Did the person speak Spanish who assisted you?

23     A.     Supposedly, yes.

24     Q.     What does that mean, supposedly yes do you know if the

25     person spoke Spanish or not?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 35 of 148
                                                                      35

                             Martinez - cross (Wright)

1      A.     Because since I speak Spanish, I always look for someone

2      who spoke English.

3      Q.     And you don't recall who it was specifically who you

4      looked for who helped you on this occasion you filled this form

5      out?

6      A.     **** ATTENZIONE.

7      A.     I do not remember.

8      Q.     Is it always the same person you asked for help with

9      forms?

10                THE COURT:     This particular form, I'm still a little

11     unclear about this.     The person who helped you, I'm asking

12     about the person who helped you did that person help you in

13     Spanish?   In other words the person explained the form to you

14     in Spanish or read it to you in Spanish?

15                THE WITNESS:     If he read the document?

16                THE COURT:     You said a person helped you; correct?

17                THE WITNESS:     Okay, yes.

18                THE COURT:     Did he help you in Spanish or did he help

19     you in English?     How did he help you what language?

20                THE WITNESS:     I look for help for -- to fill out.     I

21     then they would always tell me sign here.

22                THE COURT:     That wasn't my question.      Please answer

23     my question.    My question is when the person helped you with

24     this did he speak Spanish to you about it when he was helping

25     you or did he speak English when he was helping you?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 36 of 148
                                                                      36

                             Martinez - cross (Wright)

1                  THE WITNESS:    In Spanish.

2                  THE COURT:    He helped you in Spanish?

3                  THE WITNESS:    Yes.

4                  MS. WRIGHT:    Okay.

5                  THE COURT:    Did the person, withdrawn.      Is that your

6      signature there almost TPHRAOER the bottom of the form, do you

7      see that?

8                  THE WITNESS:    Yes.   It is ply signature.

9                  THE COURT:    And right above it there's some words in

10     English which start out "under penalties of perjury" and

11     there's some additional English there, you see that?

12                 THE INTERPRETER:    Your Honor he's asking --

13                 THE COURT:    Where it says under penalties of perjury,

14     can you point that out to him, please?        You see that?     The.

15     A.    I am looking at them but I cannot read them.

16                 THE COURT:    That's not my question, I'm asking you,

17     do you see those words there, right THR-FPL you see that now?

18     Do you see it?    You can see, right?

19                 THE WITNESS:    Not very well.    I need glasses.       The

20     print is very small.

21                 THE COURT:    Go ahead.

22     BY MS. WRIGHT:

23     Q.    When you were filling out this particular form, did

24     whoever was helping you explain that you were filling out the

25     information and certifying that it was accurate under penalties

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 37 of 148
                                                                      37

                             Martinez - cross (Wright)

1      of perjury?

2      A.    I don't remember.

3      Q.    The date you signed the document is February 19, 2014; do

4      you recall that that was your first day of employment?

5      A.    I don't remember.

6      Q.    Would you turn to the next document in the batch which is

7      exhibit C, please.

8                 THE COURT:    Are you offering exhibit B into evidence.

9                 MS. WRIGHT:     Your Honor at this time I move to offer

10     exhibit B into evidence.

11                THE COURT:    Any objection?

12                MR. KATZ:    No objection.

13                THE COURT:    B is received.

14                (Party              Exhibit        received in evidence).

15                THE COURT:    Before you go on to exhibit C I just have

16     a couple of questions about that pleating with Ms. Wright.          The

17     meeting you had with Ms. Wright which you said in your

18     declaration was on or around September 26th, 2016; do you

19     remember what day of the week that was?

20     A.    I don't remember.

21                THE COURT:    Is the country club open on Mondays?

22                THE WITNESS:     Seven days.

23                THE COURT:    So there are golfers there that play golf

24     on Mondays?

25                THE WITNESS:     Well it was always on Mondays, some of

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 38 of 148
                                                                      38

                             Martinez - cross (Wright)

1      the people who went to play and they were there and I was in

2      the kitchen, we were always there, open.

3                  THE COURT:    But was Monday a busy day at the country

4      club?   Not all.

5                  THE COURT:    Not what?

6                  THE WITNESS:    Not all.

7                  THE COURT:    Well Saturday and Sunday are very busy am

8      I correct?

9                  THE WITNESS:    Friday, Saturday and Sunday.

10                 THE COURT:    What about Monday?

11                 THE WITNESS:    Monday there are parties the employees,

12     there are parties for all the people, the people who play golf.

13                 THE COURT:    All right.   Anyway, continue, you wanted

14     him to look at exhibit C.

15                 MS. WRIGHT:    Yes, your Honor.    Before I do that, at

16     this point also, your Honor, I want to move to offer the

17     declaration both the English and the Spanish version into

18     evidence.

19                 THE COURT:    I mean it's already part of the record,

20     but, sure, why not.      Why don't we mark that as exhibit G.       You

21     don't have a Gar in this pile.

22                 MS. WRIGHT:    I do but I'm not sure if I'll use it.

23     I'll change it if I do.

24                 THE COURT:    I only have F, if you have a G I don't

25     have it.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 39 of 148
                                                                      39

                             Martinez - cross (Wright)

1                   MS. WRIGHT:   I Mike not use G.     We can use G your

2      Honor, I can change it if I need to.

3                   THE COURT:    I'm not going to use something you

4      already marked I have A through F.        I don't have beyond F.     I

5      don't.   Maybe there is something beyond F but you didn't give

6      it to me.    Okay now you've given additional things to me which

7      I previously did not have.      Here let me give it back to you.

8      Let's make it exhibit I, as in identify.         So the declaration is

9      now defendant's exhibit I.

10                  MS. WRIGHT:   Thank you.

11                  THE COURT:    For identification.    You're offering it

12     into evidence.

13                  MS. WRIGHT:   Yes, your Honor.

14                  THE COURT:    Any objection.

15                  MR. KATZ:    No, your Honor.

16                  THE COURT:    Okay, exhibit I, which is the declaration

17     of Mr. Martinez dated October 26th, 2018, is received.

18                  (Party            Exhibit        received in evidence).

19                  THE COURT:    Next question.

20     BY MS. WRIGHT:

21     Q.    Take a look at exhibit C which is entitled employees

22     withholding allowance certificate.        Is that your signature on

23     the document?

24     A.    Yes.

25     Q.    And at the top where it's handwritten Marco C Martinez and

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 40 of 148
                                                                      40

                             Martinez - cross (Wright)

1      the address, is that your handwriting?

2                  THE INTERPRETER:      May the interpreter ask

3      Mr. Martinez to break his answer.

4      A.    I only see it's a signature and the date.

5                  THE COURT:    You only signed the signature.       You only

6      wrote the signature and the date is that what you're saying?

7                  THE WITNESS:    Yes.

8                  THE COURT:    But there is other handwriting you see at

9      the top of the page there's other handwriting there.           Us do you

10     see that?

11                 THE WITNESS:    Yes.

12                 THE COURT:    Who wrote that?

13                 THE WITNESS:    That's my handwriting.

14                 THE COURT:    You didn't write it?

15                 THE WITNESS:    No.

16                 THE COURT:    Who did write it?

17                 THE WITNESS:    I don't remember.

18                 THE COURT:    Okay.

19     BY MS. WRIGHT:

20     Q.    Looking at exhibit C --

21                 THE COURT:    Why don't you offer it first before --

22                 MS. WRIGHT:    Okay I'm going to move to offer exhibit

23     C into evidence.

24                 THE COURT:    Any objection.

25                 MR. KATZ:    No -BGS on.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 41 of 148
                                                                      41

                             Martinez - cross (Wright)

1                   THE COURT:   Exhibit C is received.

2                   (Party            Exhibit        received in evidence).

3                   THE COURT:   TKPWRO ahead.

4      BY MS. WRIGHT:

5      Q.    Looking at exhibit C and exhibit B Mr. Martinez, is it

6      fair to say that the same person wrote the portions containing

7      your first, middle name and last name, i.e., Marco C Martinez

8      on both documents?

9      A.    Yes.

10     Q.    And both documents contain your Social Security number; do

11     you see that?

12     A.    Yes.

13     Q.    Did you provide this information to the person that

14     TPHEULD out the document?

15     A.    He or she wrote it there.

16     Q.    The question is did you give them your Social Security

17     number?

18     A.    I'm not sure.

19     Q.    Do you know where the person would have gotten KWROER

20     Social Security number to write it on that form if you had not

21     given it to them?

22     A.    The ones who had it were in the company.

23     Q.    Again, February 19, 2014 was the start of your employment

24     with the company; correct?

25     A.    Yes.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 42 of 148
                                                                      42

                             Martinez - cross (Wright)

1      Q.    Look at the Social Security number, is that your Social

2      Security number?

3      A.    Yes.

4      Q.    Going back to exhibit C right below your signature, did

5      the person who you said assisted you in filling out this form

6      explain to you that if you made any false statement on the form

7      there was a penalty of $500 that could be imposed?

8      A.    Everything is correct.

9      Q.    How did you know everything is correct if you don't read

10     English as you testified to?

11     A.    Well, everything is correct, my name is correct, my Social

12     Security number is correct.

13     Q.    How do you know what the columns were asking for if you

14     don't read English, for instance it says term *E permanent home

15     address, how do you know if that's what that was asking for in

16     exhibit C.

17                  MR. KATZ:    Objection he never testified he did know

18     what it meant.

19                  THE COURT:    Sustained.   Let's keep going we're a

20     little bogged down.       Is Susan WR50EUBG9 going to testify.

21                  MS. WRIGHT:   Yes, your Honor.

22                  THE COURT:    I have a feeling we're going to clarify

23     some of this when she testifies.

24     BY MS. WRIGHT:

25                  THE COURT:    Exhibit D.   Can you take a look at

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 43 of 148
                                                                      43

                             Martinez - cross (Wright)

1      exhibit D in the packet, please?

2                   Is that your signature on that document?

3      A.    Yes.

4      Q.    Do you know what UB were signing when you executed this

5      document?

6      A.    No.

7      Q.    Are you in the habit of signing documents without

8      understanding what they say?

9      A.    Someone read it to me.

10     Q.    Who read it to you?

11     A.    Whoever gave it to me.

12     Q.    Who was that?

13     A.    No.    I don't know, I don't not remember.

14     Q.    Did the person read it to you in English or Spanish?

15     A.    In Spanish.

16     Q.    Okay, turning now to --

17                  MS. WRIGHT:   Actually your Honor I am going to move

18     to offer exhibit D into evidence.

19                  THE COURT:    Any objection?

20                  MR. KATZ:    D or E you said.

21                  THE COURT:    D I think she said.    Is that right

22     Ms. Wright.

23                  MS. WRIGHT:   D your Honor, WRES.

24                  MR. KATZ:    No objection.

25                  THE COURT:    Exhibit D for David is received.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 44 of 148
                                                                      44

                             Martinez - cross (Wright)

1                   (Party            Exhibit        received in evidence).

2      BY MS. WRIGHT:

3      Q.    Turning now to Exhibit E, let me know when you have that

4      document -- is your signature anywhere on that document?

5      A.    It's here.

6      Q.    That's your signature?

7      A.    Yes.

8      Q.    Is the handwritten portion at the top yours?

9      A.    It is not my handwriting.

10     Q.    Do you know whose handwriting?

11     A.    No.

12     Q.    In the middle of the document there's a checkbooks where

13     it says lawful permanent resident number and there's a number.

14     Did you write that in?

15     A.    Those numbers are not mine and what I mean is that I did

16     not write them.

17     Q.    Okay, is that your permanent, lawful permanent resident

18     alien number?

19     A.    I do not know.    I have to check it with my lawful

20     permanent residence card which I have here with me.

21     Q.    Before you signed the document, did you check to make sure

22     the number that's written there was indeed your permanent

23     resident number?

24     A.    I don't remember.     Someone always helped me to fill out

25     those papers.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 45 of 148
                                                                      45

                             Martinez - cross (Wright)

1      Q.    Right below your signature there's a section where it says

2      that I attest under penalty of perjury that the information is

3      correct.     Did the person read that to you?

4      A.    No.

5      Q.    Okay.   Where it says the date right next to your

6      signature, did you fill that portion in?

7      A.    Yes.

8      Q.    So you wrote the date in but you're saying that you did

9      not write in the section where it says lawful permanent

10     resident number?

11     A.    Okay.

12     A.    They don't seem to be my numbers.

13     Q.    At the top where it says date of birth did you write that

14     number in?

15     A.    No.

16     Q.    Would you agree that the four that's reflected in all

17     three sections, date of birth, lawful permanent resident are

18     alien and where you said you wrote the date in are almost, if

19     not identical.

20                  THE INTERPRETER:   Would you please read repeat the

21     question.

22     Q.    Would you agree that the number fours as reflected in all

23     three section.    Lawful permanent resident alien number that you

24     indicated you wrote in are identical.

25                  MR. KATZ:   Objection asking his opinion on what

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 46 of 148
                                                                      46

                             Martinez - cross (Wright)

1      things look like is irrelevant.

2                   THE COURT:   I don't think it's irrelevant and it's

3      perfectly permissible.      People can give opinions about

4      handwriting different than other kinds of opinions but when I

5      comes to handwriting a person can be asked, a witness can be

6      asked his opinion I think we're getting bogged down but the

7      numeral four, she said number, she me meant numeral four like

8      your date of birth, you see that?       You see that?

9                   THE WITNESS:   Yes.

10                  THE COURT:   Do you see the numeral four where after

11     the box that's checked for lawful permanent resident, you see

12     that numeral four in there?        You see the numeral four it says

13     zero four.

14     A.    Yes.

15                  THE COURT:   Okay.    Then go down to the date.        Do you

16     see the number RAL four in that date?

17     A.    Yes.

18                  THE COURT:   Are all three numeral fours the same, in

19     your opinion.

20     A.    Well they look quite.

21                  THE COURT:   They look quite what?     EUFRPBLTS yes

22     according to how it's written, they look each other a lot that

23     they're mine.

24                  THE COURT:   That all four, every time the numeral

25     four is written that's your handwriting?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 47 of 148
                                                                      47

                             Martinez - cross (Wright)

1                   THE WITNESS:   They look a lot like mine.

2                   THE COURT:    Okay.    Next question.

3                   MS. WRIGHT:    At this point your Honor I'm going to

4      move to admit Exhibit E into evidence.

5                   THE COURT:    Any objection.

6                   MR. KATZ:    No objection.

7                   THE COURT:    Received.

8                   (Party             Exhibit       received in evidence).

9                   THE COURT:    Go ahead Ms. Wright.

10                  MS. WRIGHT:    STHR.

11     Q.    There's a second page to Exhibit E, K*U just take a quick

12     look at that and tell me if any portion of it is your

13     handwriting?

14                  THE INTERPRETER:      Excuse plea counselor, what

15     section.

16                  THE COURT:    Page two.   Is any of the handwriting on

17     page two of Exhibit E your handwriting?

18                  THE WITNESS:   If I recognize the handwriting?

19     BY MS. WRIGHT:

20     Q.    Is any portion of the handwritten sections yours?

21     A.    Yes.

22     Q.    What portions on that document is yours?

23     A.    My name.

24     Q.    Are we talking about the section at the bottom that's

25     scratched out where it says Martinez?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 48 of 148
                                                                      48

                             Martinez - cross (Wright)

1      A.    This over here?

2                 THE COURT:    What does it say.

3      A.    What is underlined says Martinez.

4                 THE COURT:    Sorry not following you.       What part of

5      this is your handwriting, that's the question.

6      A.    Sir may I show it to you and tell you this, this and that?

7                 THE COURT:    Sure.

8                 THE WITNESS:     Marco C this is my handwriting.

9                 THE COURT:    Okay for the record the witness said that

10     the word Martinez, which is crossed out is his handwriting.

11                MS. WRIGHT:     Okay.

12                THE COURT:    This is your handwriting here?        Right

13     next to it where it says Wright R I G H T is not your

14     handwriting right.     (W).

15     A.    No it's not mine.

16                THE COURT:    Okay, anything else on there that's your

17     handwriting?

18                THE COURT:    Your handwriting.

19                THE WITNESS:     This here.

20                THE COURT:    For the record the witness is pointing to

21     the word "Marco" which is also stricken out, that's your

22     handwriting.    That's your handwriting next to it is not your

23     handwriting the of anything else on there you that's your

24     handwriting that you can tell.

25                THE WITNESS:     Ply handwriting.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 49 of 148
                                                                      49

                             Martinez - cross (Wright)

1                 THE COURT:    Tell me what it is.      We already talked

2      about that.    Which one now are you talking about is your

3      handwriting?

4                 THE WITNESS:     Here, no more.

5                 THE COURT:    Where it says 60 Sukor Road that's your

6      handwriting?

7                 THE WITNESS:     No it's not my handwriting.

8                 THE COURT:    Mr. Martinez, I'm just asking you what is

9      your handwriting, what is your handwriting?

10                THE WITNESS:     This, this and this one, the numbers,

11     that's it.

12                (In open court; jury present) and here.

13                THE COURT:    Okay the witness pointed to what he had

14     already testified to the word Martinez, which is stricken out.

15     The word Marco, which is stricken out, and then the date, which

16     says, 2/19/14.    Which one this one or this one?        The one that's

17     stricken out.

18                THE WITNESS:     This one.

19                THE COURT:    Okay, so the third one is it's hard to

20     read, but it's two something 2014 stricken out under the

21     certification section.      For the record he says that's his

22     handwriting I.

23                MS. WRIGHT:     Okay.

24                THE COURT:    Ask your next question.      Let's go.

25

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 50 of 148
                                                                      50

                             Martinez - cross (Wright)

1      BY MS. WRIGHT:

2      Q.     Last question on this form.      The Martinez that's stricken

3      out.   Take a look at it and go back to the first page of the

4      same document and look at the Martinez there.

5      Q.     Would you agree that those both Martinez as written are

6      identical?

7                 THE COURT:    Might need to help out here.       Look at

8      this word here.     You see this word that says Martinez?           For the

9      record that's on the first page of Exhibit E at the top.             You

10     SAOEU that word right there?

11                THE WITNESS:     Yes.

12                THE COURT:    It says Martinez, right?

13                THE WITNESS:     Yes.

14                THE COURT:    You see this word right here on the

15     second page which is stricken out but you can see it says

16     Martinez, you see that?

17                THE WITNESS:     Martinez.

18                THE COURT:    Is your question that that Martinez,

19     meaning the second one I just identified and the first one are

20     the same, is that your question?

21                MS. WRIGHT:     Yes, your Honor.

22                THE COURT:    So, is this one the same as this one?

23                THE WITNESS:     They're not the same.

24                THE COURT:    Next question.     I think we spent quite

25     enough time on this you're kind of losing plea.          Let's move on

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 51 of 148
                                                                      51

                             Martinez - cross (Wright)

1      to something that actually matters.

2                 MS. WRIGHT:     I am done with the form.

3      BY MS. WRIGHT:

4      Q.    So as you sit here today Mr. Martinez, were there ever any

5      occasion where you served as the translator for the folks at

6      Paramount, including Susan?

7                 THE INTERPRETER:       Could you please repeat the

8      question, I'm or.

9                 MS. WRIGHT:     S you sit here today.

10                THE COURT:    He's sitting here today.       Obviously I can

11     see it he's it ising here.

12                The question is.       When you were work willing at the

13     country club did you ever act as a translator for Ms. Wright?

14     A.    Repeat, repeat.    Who is Wright.

15                THE COURT:    Do you know Susan Wright.

16                THE WITNESS:     Oh.

17                THE COURT:    You see Susan.

18                THE WITNESS:     Sure.

19                THE COURT:    While you were working at the country

20     club did you act as a translator for Susan?

21                THE WITNESS:     Yes.

22                THE COURT:    Did you translate her English into

23     Spanish for someone else?

24     A.    No in the kitchen.     It was about everything I did there

25     depending what I did.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 52 of 148
                                                                      52

                             Martinez - cross (Wright)

1                  THE COURT:    What did you translate?

2      A.    I cooked for them.     Whenever she asked that she wanted to

3      know what was all that.

4                  THE COURT:    So she would ask in what language?

5      A.    In English.

6                  THE COURT:    And then you would translate it into

7      Spanish?

8                  THE WITNESS:    No.   She would say what do you cook,

9      what is that and I translated everything.

10                 THE COURT:    Into what language.

11     A.    English.

12     BY MS. WRIGHT:

13     Q.    Mr. Martin STPHRAOEUFRPLS I don't know what to say.

14     Ms. Wright.    Ask your next question.

15     BY MS. WRIGHT:

16     Q.    Mr. Martinez, did you ever serve as a TRAPBS lay are to

17     for Susanne where you translated English into Spanish for

18     anyone at Paramount?

19     A.    No.

20     Q.    Did you serve as a translator translating English into

21     Spanish for Brad black while at Paramount?

22                 THE COURT:    For who?

23                 MS. WRIGHT:    Brad black, K Brad black.

24     A.    I don't know who that is.

25                 MS. WRIGHT:    I have no further questions, your Honor.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 53 of 148
                                                                      53

                             Martinez - cross (Wright)

1                 THE COURT:    All right, I have a couple of questions.

2                 How long have you lived in the United States?

3                 THE WITNESS:     I've been living in the United States

4      since '87.

5                 THE COURT:    Since 1987?

6                 THE WITNESS:     Yes, that's correct.

7                 THE COURT:    Where are you from originally?

8                 THE WITNESS:     Dominican Republic.

9                 THE COURT:    Before you worked at Paramount, what did

10     you do for a living?

11     A.    Cook.

12                THE COURT:    How old are you?

13                THE WITNESS:     Fifty-nine years old.

14                THE COURT:    So you came to the United States when you

15     were approximately 27 years old?

16                THE WITNESS:     Exactly, yes, sir.

17                THE COURT:    Okay any redirect.

18                MR. KATZ:    Your Honor, if I could have one moment to

19     confer with my --

20                THE COURT:    Sure.

21                MR. KATZ:    Just a few questions your Honor.

22                THE COURT:    Sure.   Redirect examination by Katz.

23     BY MR. KATZ:

24     Q.    Mr. Martinez, do you understand WRORDZ in English when

25     you're working in the kitchen?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 54 of 148
                                                                      54

                             Martinez - cross (Wright)

1      A.     All of them.

2      Q.     When you say all of them is that relating to food and your

3      job?

4                   MS. WRIGHT:    Objection.

5                   THE COURT:    What's the basis.

6                   MS. WRIGHT:    Leading.

7                   THE COURT:    It's leading I'm going to allow.         Get

8      through, this come O.

9                   You say you understand all the words in English while

10     you're working in the kitchen is that correct?

11                  THE WITNESS:   In the kitchen.

12                  THE COURT:    What do they relate to?

13                  THE WITNESS:   With everything I use in the kitchen.

14                  THE COURT:    Food?

15                  THE WITNESS:   Of course.

16                  THE COURT:    Tools?

17                  THE WITNESS:   Of course.

18                  THE COURT:    Utensils?

19                  THE WITNESS:   Yes.

20                  THE COURT:    Okay, next question.

21     BY MR. KATZ:

22     Q.     Ms. Wright had asked you, did you ever translate for Susan

23     from English to Spanish; do you recall that question?

24     A.     No.

25     Q.     Was there ever a time in the kitchen where you would

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 55 of 148
                                                                      55

                             Martinez - cross (Wright)

1      translate for Susan food words?

2      A.    Always.

3      Q.    Was there ever any other times you translated for Susan

4      other than the kitchen?

5      A.    No.

6                  MR. KATZ:    No further questions, your Honor.

7                  THE COURT:    Anything further Ms. Wright?

8                  MS. WRIGHT:    No, your Honor.

9                  THE COURT:    Thank you, Mr. Martinez you may step

10     down.

11                 (Witness excused)

12                 THE COURT:    Do you have any other witnesses,

13     Mr. Katz?

14                 MR. KATZ:    No, your Honor.

15                 THE COURT:    Okay.

16                 MR. KATZ:    Plaintiffs rest.

17                 THE COURT:    Let's take a brief break and we'll start

18     with any witnesses that the defendant would like to call.

19     Okay?   Ten minutes.

20                 THE CLERK:    All rise this court will be in recess.

21     (recess taken) (end recess).

22                 THE COURT:    Have a seat.    All right.    Ms. Wright.

23                 MS. WRIGHT:    Yes, your Honor.

24                 THE COURT:    So all right Ms. Wright.      Are you going

25     to call Wright, right now, Ms. Wright?        That was a joke you

                       Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 56 of 148
                                                                      56

                                 center header

1      don't have to put that in the record.        Please much it's not

2      your faults, you've got a great name it's just a common name

3      and it can be spelled more than one way, that's all.           You know

4      what.   Leave it in the record.      Now that I see it it's actually

5      pretty good.

6                 All kidding aside and by the way, this is a serious

7      matter and no one should think that I think otherwise.

8      Ms. Wright.

9                 MS. WRIGHT:     Yes, your Honor.

10                THE COURT:    Proceed.

11                MS. WRIGHT:     Before I proceed, do you want, I'm going

12     to call Mr. Black, but should we let the witnesses go back.

13                THE COURT:    Yes, I think so, I think if you're a

14     prospective witness you need to be outside of the courtroom.

15                THE COURT:    We'll call you when we need you.

16                MS. WRIGHT:     At this time I call Karl Bradley black

17     to the stand.

18                THE COURT:    Come on up, sir.

19      witness                , having been previously duly sworn,

20     testified further as follows:

21                THE CLERK:    Please be seated.     Please state your full

22     name for the record, spelling your last name slowly.           Karl,

23     Bradley black.    B LA CK., K A R L.      B R A D L E Y.

24     DIRECT EXAMINATION

25

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 57 of 148
                                                                      57

                                 center header

1      BY MS. WRIGHT:

2      Q.    Hello, Mr. Black.     What is your current position at

3      Paramount Country Club?

4      A.    I have the chief fan TP-L shall information.

5      Q.    I'm going to refer it toss PC C for brevity going forward.

6      Q.    How long have you been CFO.      Chief financial officer at PC

7      C?

8      A.    Since February of 2010.

9            Q    (By The Court) Can I interrupt for one

10     second much was Paramount Country Club previously

11     deal country club?

12                THE WITNESS:     Deal wood.

13                THE COURT:    Deal wood country club,.

14                THE WITNESS:     That is correct.

15                THE COURT:    Go ahead.

16     BY THE COURT:

17     Q.    What is your duties for SKHAOEUFPLT.

18     A.    I am responsibility for all accounting and finance aspect

19     of the country club.

20     Q.    Do you know Mr. Martinez?

21     A.    I do.

22     Q.    And how do you know him?

23     A.    I was part of the decision-making process when he was on

24     boarded back in February of 2014 as a kitchen supervisor.           That

25     it was a management position so that did involve discussions

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 58 of 148
                                                                      58

                                 center header

1      with myself, the general manager and the executive chef that

2      was bringing him in.

3      Q.    And back in September of 2016, did PC C outsource its

4      payroll and other H R services to another company?

5      A.    Yes we did.

6      Q.    And which company was that?

7      A.    Oasis.

8      Q.    Do you recall specifically which dates Oasis came to PC C

9      to do the on boarding?

10     A.    Yes, strategically we picked Friday, September 23 and

11     Monday September the 26th.

12     Q.    And those were the two days they were on-site?

13     A.    Yes, ma'am.

14     Q.    Did Oasis, was the on boarding held in a specific

15     location?

16     A.    Yes, it was in an OEFP room which also held the offices or

17     workstations of Theresa Lyn ski our accounts payable, accounts

18     payable and then Susan Wright our accounts receivable and

19     payroll.

20     Q.    Were you present for any portion of the on boarding that

21     was done on those two days?

22     A.    A large portion of it in and out.       He is.

23     Q.    Are you aware whether or not Mr. Martinez was involved in

24     the on boarding that Oasis conducted?

25     A.    Yes he had been required to attend an on boarding session

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 59 of 148
                                                                      59

                                 center header

1      with an Oasis employee.

2      Q.    Do you recall if September 26th was a date that the

3      country club was open?

4      A.    That was a Monday my recollection is we did not have an

5      outing that day.      I do recall that Mr. Martinez was unable to

6      attend on the Friday the 23 session because we had several

7      large bank wets starting with Friday night plus Saturday.           He

8      lived on property and was available on PHROPB but my

9      recollection is we did not have an outing on that day we were

10     closed for business.

11     Q.    On the 26th?

12     A.    Yes, ma'am.

13                 THE COURT:   Is that typical you're closed unless you

14     have an outing.

15     A.    Yes we would be closed unless we have an outing on Monday.

16     Late September we have very few.

17     Q.    Did you also complete the on boards?

18     A.    I did.   Yes.   All employees had to regardless of their

19     title or role.

20     Q.    Do you recall just generally what day did you do your on

21     boarding?

22     A.    I did it the first day on Friday the 23.

23     Q.    As part of your on boarding were there documents that you

24     also had to complete and execute?

25     A.    KWREGS, the electronic on boarding system walked me

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 60 of 148
                                                                      60

                                 center header

1      through very specific identifying information that I had to

2      input and complete which included a I nine, a W four

3      acknowledgment of the Oasis handbook which we had an expanded

4      handbook as well for Paramount for the work site and then also

5      the acknowledgment of an arbitration agreement.

6      Q.     And you did that electronically?

7      A.     Yes, I had to do it with an Oasis employee as did

8      everybody that was on board because they were responsible for

9      the transition to their platform.

10                THE COURT:    Mr. Black, this is not your fault but you

11     tend to speak extremely rapidly.

12                THE WITNESS:     My apologies.

13                THE COURT:    I just said it's not your fault, you

14     don't have to apologize for that.        Nothing to apologize for.   I

15     do not accept your apology because it's not something that you

16     need to apologize for, however, having said that, I need to

17     understand exactly what you're saying.        It's fine for you to

18     understand it's even fine for Ms. Wright to understand it it's

19     kind of I have.     If I don't understand it it goes into the

20     ether somewhere.

21                MS. WRIGHT:     Yes.

22                THE COURT:    Please try to speak more slowly, just

23     try.

24                THE WITNESS:     Certainly.

25                THE COURT:    If I interrupt you and ask you to slow

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 61 of 148
                                                                      61

                                   center header

1      down it's not because I'm being critical it's because I need to

2      understand you're saying.

3                   THE WITNESS:    Understood, year *S yes, sir.

4                   THE COURT:   All right let me just back up one second.

5      So the bottom line is that you, like every other employee at

6      Paramount had to go through this on board, this so-called on

7      boarding process with an Oasis employee.

8                   THE WITNESS:    That is correct I.

9                   THE COURT:   Err.

10                  THE COURT:   You like everyone else had to fill out

11     forms with the Oasis employee.

12                  THE WITNESS:    That is correct.

13                  THE COURT:   Including the arbitration agreement.

14                  THE WITNESS:    That is correct.

15                  THE COURT:   I think I've government it.      SKR.

16     BY MS. WRIGHT:

17     Q.    How many employees conducted the onboarding as far as you

18     recall.

19     A.    I don't recall, I know of two right off the top of my

20     head.   They may have had some additional, but certainly two.

21     The only one I recall specifically is tar in.

22     Q.    Were there Spanish speaking employees who completed the on

23     boarding if you know?

24     A.    Yes.

25     Q.    What options were made available for those employees?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 62 of 148
                                                                      62

                                 center header

1                 THE COURT:    You see at you're doing it.       You've

2      TKPW-T to wait till you finishes.       Don't rush.     We're going to

3      take as much time as we need.       Wait for her question to end,

4      pause, answer the question in a deliberate fashion.           Not in a

5      quick fashion, you're you don't have to rush.

6                 THE WITNESS:     Okay.

7                 THE COURT:    Even though that's your normal speaking

8      style try to not do that's correct okay.         All right.    I'm

9      sorry.   Let's see.

10                THE COURT:    Were there Spanish speaking employ geez

11     you see I'm speaking slowly right TPHROU.         Were there -PB

12     payroll company EURB speaking employees who completed the on

13     boarding if you know.      Your answer yeahs yes and then the next

14     question was, I think, what options were made available for

15     those employees meaning the Spanish speaking employees, go

16     a4ED.

17                THE WITNESS:     As part of the electronic portion, the

18     very first page gave you an option to click if you wanted to

19     complete the electronic process through Spanish.

20     Q.    Okay.

21     A.    In addition to the fact that the Oasis employees also

22     spoke Spanish.

23     Q.    What types, just generally, what types of personal

24     information were you required to input while you were doing the

25     on boarding?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 63 of 148
                                                                      63

                                 center header

1      A.    From the start of it it would have been my home address,

2      my Social Security number, then moving into the W four how many

3      dependents I was claiming for tax purposes, and then I also

4      needed my driver's license number and my passport number for

5      the I nine portion of that on boarding process.

6      Q.    Okay.   During your tenure at PC C, did you have occasion

7      to interact or speak with Mr. Martinez?

8      A.    On a very regular basis, yes.

9      Q.    And do you speak Spanish?

10     A.    Not at all.

11     Q.    Do you understand Spanish?

12     A.    No, I'm sorry I wish I did but I do not.

13     Q.    What language did your conversations with Mr. Martinez

14     occur in?

15     A.    They were always in English.

16     Q.    What were some of the things you recall speaking to him

17     about?

18     A.    You know, most days it was pleasantries as I was

19     progressing through the kitchen.       On several occasions it was

20     work related where I was part of conversations with vendors

21     that he was dealing with.      We would discuss specific banquet

22     menus but there were several times since he REUFD on property I

23     would be in front of the club close to what we call the night

24     house the employees housing area.       We'd have conversations, I

25     remember one very distinctly regarding the bike that he had.         I

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 64 of 148
                                                                      64

                                 center header

1      had just bought a similar bike by the same manufacturer.             I

2      recall having conversations about his businesses that I think

3      he still owns in the Dominican Republic.         About his children.

4      We talked about many things across many spectrums.

5      Q.    In any of those conversations, did Mr. Martinez speak

6      Spanish with you?

7      A.    Not that I recall.

8      Q.    While you were present during the on boarding, did you

9      observe any Oasis employees completing the on boarding for

10     another Paramount employee?

11     A.    Absolutely not.

12     Q.    Same question, while you were at the on boarding, did you

13     observe any PC C employee completing the on boarding process

14     for any other employees?

15     A.    Absolutely not.

16     Q.    What safeguards were in place to prevent this from

17     happening?

18     A.    From the PC C side we hadn't even been TRAEUPD on the

19     employee TPORGS portion of the on boarding process.          That

20     occurred after the employees were on boarded by Oasis.              Just

21     the fact that the location of where the on boarding occurred

22     was a wide open space with 8-foot tables.         Oasis had under our

23     contract had the responsibilities of the transition and the on

24     boarding so they would observe if we had done anything and vice

25     versa.   We would have no purpose in doing that portion of it.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 65 of 148
                                                                      65

                                  center header

1      It was the beginning of our membership year we were extremely

2      busy Susan and I, because we're ready to process our first

3      cycle billing and there was a gazillion chores on that plate at

4      our time.

5                  THE COURT:    Which time is this.     What timeframe.

6                  THE WITNESS:    We do our billing at the end September.

7      Our membership runs through October 1 TRO*U September 30th at

8      that time in its TRAPBS PHAEUGS one month further.

9                  THE COURT:    Okay.

10     Q.    What happened to the forms you treated to to on boarding.

11     For instance the arbitration form.         What if anything EUFPL a?

12     A.    That is retained bio *S Oasis is my understanding.

13     Q.    Have you seen yours or any other employees arbitration

14     form since the date of on boarding?

15     A.    At that time I have seen one example of it due to this

16     lawsuit.

17     Q.    Okay, other than the lawsuit?

18     A.    No, I have not seen any of them.

19                 MS. WRIGHT:    I have no further questions for this

20     witness, your Honor.

21                 THE COURT:    Okay any KWROS?

22                 MR. KATZ:    We have no questions, your Honor.

23                 THE COURT:    Okay.   Thank you, sir, you may step down.

24                 (Witness excused)

25                 THE COURT:    Okay call your next witness.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 66 of 148
                                                                      66

                                 center header

1                 MS. WRIGHT:     Ply next witness at this time, your

2      Honor, is Susan Wright.

3                 THE COURT:    Susan Wright.     Someone might want to

4      go -- okay you're going to do that, good.

5       witness                , having been previously duly sworn,

6      testified further as follows:

7      DIRECT EXAMINATION

8                 THE CLERK:    Please be seated.

9                 THE WITNESS:     Thank you.

10                THE CLERK:    Please state your full name for the

11     record spilling your last name slowly.

12                THE WITNESS:     Susan Wright.    W R I G H T.

13                MS. WRIGHT:     Thank you your Honor.

14     Q.    Ms. Wright what is your can you repeat position at

15     Paramount Country Club?

16     A.    Accounts receivable and payroll bookkeeper.

17     Q.    Going forward I'll will he refer it as PC C for brevity.

18     Tell me just briefly what your duties are in that capacity?

19     A.    I manage member accounts, billing, monthly billing, their

20     statements, I also process the payroll for the company export

21     time card information, put it into another program where I have

22     to, that I can go into manual do things if somebody is out of

23     commission or whatever and I send it into the company, Oasis

24     and they process all the rest of it into checks.

25     Q.    How long have you served in this capacity?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 67 of 148
                                                                      67

                                 center header

1      A.    Since 2003.    August.

2                 THE COURT:    Let me just ask you a quick question I

3      think I know the answer but let's put it on the record.             Are

4      you related in any way to Ms. Wright the attorney for

5      Paramount.

6                 THE WITNESS:     No I'm not.

7                 THE COURT:    Thank you.

8      BY MS. WRIGHT:

9      Q.    Do you recall that there came a time when PC C outsourced

10     its payroll and other HR processes to Oasis?

11     A.    I'm sorry, I have a hard time HAEUFRLG I've got one good

12     here.   Can you repeat the question.

13                MS. WRIGHT:     Sure, was there a time PC C outs sourced

14     payroll and other processes HR processes to Oasis.

15     A.    Yes there was.

16     Q.    Do you recall around when this was?

17     A.    2016.

18     Q.    What dates did the Oasis on boarding occur?

19     A.    September 23 and 26 it flanged the weekend.

20     Q.    I'm sorry?

21     A.    It flanged a weekend.     It was a Friday and a Monday.

22     Q.    And what was your role during the on boarding process that

23     Oasis conducted?

24     A.    Observing.

25     Q.    Did you you yourself undergo on boarding?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 68 of 148
                                                                      68

                                   center header

1      A.    Yes, I did.

2      Q.    When did you do yours?

3      A.    I did PHRAOEUPB, I believe on that Friday.         (mine).

4      Q.    Do you recall if there were documents that you signed as

5      part of this process?

6      A.    Yes.

7      Q.    Did those documents include any employee agreements STPHR?

8      A.    Yes.

9      Q.    What else do you specifically recall signing?

10     A.    The state and federal tax forms, I nine form, the employee

11     acknowledgment form, it wasn't a form you had to sign but you

12     had to fill out your emergency contact information, direct

13     deposit.     There might be one or two others the basics were your

14     federal and state forms and your I nine forms that are very

15     important to have and any kind of agreements.

16     Q.    The employee acknowledgment form that you completed, did

17     it include an arbitration agreement as well?

18     A.    Yes.

19     Q.    And was that something that you had to fill out as part of

20     the on boarding?

21     A.    I had to sign for it, yes.

22                  THE COURT:   You had to what, sign for it.

23                  THE WITNESS:    Yes.

24                  THE COURT:   How did you sign it?

25                  THE WITNESS:    It was electronic signature.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 69 of 148
                                                                      69

                                 center header

1      BY MS. WRIGHT:

2      Q.    So, just walk me briefly through the on boarding process,

3      you go into the room and then what happens?

4      A.    We sat down with one of the Oasis representatives who sat

5      with me, guided me through, it got me to a portal website where

6      you had to put in a client ID and an inputting number and you

7      started with your personal your Social Security your first name

8      your last name, you also had the option of English or Spanish

9      and then I think at that point you would go to the next steps

10     which were all the other following documents, the state and

11     federal forms, your citizenship you had to -- that wasn't

12     something I think you had to sign for but you had what you were

13     a citizen an alien or what ever the case may be in the I nine

14     information (the acknowledgment, there was another one I think

15     about commute tier taxi think I remember being in there.            That

16     was the gist of all of the documents in there that I recall.

17     Q.    For the two days that the Oasis on boarding occurred were

18     you present for both of those days?

19     A.    Yes.

20     Q.    And was there -- actually strike that.        Do you know if

21     Mr. Martinez was also on boarded on either of those days?

22     A.    I don't recall him at TPHEUZ particular time but yes, I

23     know he was on boarded one of those couple of days.

24     Q.    Okay.

25                  THE COURT:   About how long did it take you to fill

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 70 of 148
                                                                      70

                                 center header

1      out all these forms and sign the forms and that process you

2      described for yourself I'm talking about.

3      A.    For me?   I ask a lot of questions, so it took me a little

4      while like 20 minutes.

5                 THE COURT:    How many.

6      A.    Twenty minutes I.

7                 THE COURT:    And you said you were actually in the

8      room for two days when employees were being on board.

9                 THE WITNESS:     Yes.

10                THE COURT:    Why were you there what was your role.

11                THE WITNESS:     To observe, to watch what they were

12     doing so it was something that I would eventually be needing to

13     do going forward.

14                THE COURT:    In the future.

15                THE WITNESS:     In the future.

16                THE COURT:    Someone two months later got hired you

17     would do it.

18                THE WITNESS:     Yes.

19                THE COURT:    Hip TEUFP I can HREU how long, I'm sure

20     it varied much typically how long did it take for a PWHROEU ye

21     to fill out all those forms electronically?

22                THE WITNESS:     It could easily take a half an hour.

23                THE COURT:    Could it take five minutes?

24                THE WITNESS:     Yeah, if they were knew what they were

25     doing a lot of people I'm familiar with have never done this

                       Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 71 of 148
                                                                      71

                                  center header

1      before, not filled out worked documents, you know their tax

2      forms stuff like that.      So it could take them a little while,

3      but, yeah, if you knew what you were claiming on your state and

4      federal it could take you just a few minutes to do as well.

5                  THE COURT:    Okay sorry go ahead Ms. Wright.

6                  MS. WRIGHT:    Thank you.

7      BY MS. WRIGHT:

8      Q.     Did the Oasis person on-site give any kind of explanation

9      for introduction before the on boarding began?

10                 THE WITNESS:    I don't recall but I'm sure that they

11     did.   I know they didn't just come in and sit down and we sat

12     down with them like you know a conveyor belt type thing.            There

13     was definitely a lot of conversation a lot of communication

14     going on.    He it was a busy heck tech couple of days in there,

15     it was crazy and there was a lot of talk going O.

16     Q.     Are you aware that Mr. Martinez is claiming that he met

17     with you on September 26 and that this was at least a week

18     after Oasis had been on-site?

19                 THE COURT:    Wait, wait, wait, wait.     Did he say that?

20     I don't recall him saying that.

21                 MS. WRIGHT:    Yes, your Honor.

22                 THE COURT:    First of all he said he wasn't exactly

23     sure then you refreshed his recollection.

24                 MS. WRIGHT:    And he said it was at least a week maybe

25     two weeks after Oasis came on that he met with Susan.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 72 of 148
                                                                      72

                                 center header

1                 THE COURT:    Oh that he met with Susan.

2                 MS. WRIGHT:     Yes.

3                 THE COURT:    First he was there for the Oasis and then

4      a week or two later he met with Susan.

5                 MS. WRIGHT:     That's what he said.

6                 THE COURT:    All right.     I don't remember that

7      specifically, I thought you were saying that -- never mind what

8      I thought.

9                 MS. WRIGHT:     It's okay.

10                THE COURT:    Okay.     Ask the question again.

11                MS. WRIGHT:     Sure.

12     Q.    Are you aware that Mr. Martinez is saying on September 26,

13     when he met with you and that was a week or two after the Oasis

14     persons had come on-site?

15     A.    I'm aware he said something to that effect, yes.

16     Q.    Did you complete any of the on boarding process for

17     Mr. Martinez?

18     A.    No, I did not.

19     Q.    Did you fill out any of the forms for Mr. Martinez?

20     A.    No, I did not.

21     Q.    Was there any occasion where you met with Mr. Martinez

22     while the on boarding was taking place where you were inputting

23     his information in the computer?

24     A.    I don't remember him, I don't remember him at all.            I

25     don't remember meeting with anybody.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 73 of 148
                                                                      73

                                   center header

1      Q.    Would you have -- did you complete the on boarding for any

2      PC C employee?

3      A.    No, I did not.

4      Q.    Did you complete the I don't know boarding when I same

5      come input the on boarding information for any employee either

6      on the 23 or on the 26th?

7      A.    No, I did not.

8      Q.    Did you sign or fill out the employee acknowledgment form

9      for any PC C employee at any time?

10     A.    No, I did not.

11                  MS. WRIGHT:    I'm almost done, your Honor.

12                  THE COURT:    The employee acknowledgment form an is

13     that the arbitration agreement?

14                  MS. WRIGHT:    Yes, your Honor.

15                  THE COURT:    Let's just identify so we're clear on

16     this.   Do you have the exhibits in front of you?

17                  THE WITNESS:    I do have stuff here.

18                  THE COURT:    It's Exhibit A.

19                  THE COURT:    Look at Exhibit A if you don't mind it's

20     got a tab.    (that was Wright).

21                  THE WITNESS:    Yes.

22                  THE COURT:    It has Mr. Martinez's name printed on the

23     bottom.   On the top it says employee acknowledgments you see

24     that.

25     A.    Yes.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 74 of 148
                                                                      74

                                   center header

1                   THE COURT:   The third paragraph talks about legal

2      disputes with my work cite employee and WHRAPS in those

3      situations and so forth you see all that?

4                   THE WITNESS:    Uh-hum.

5                   THE COURT:   This is the owe so-called employee

6      acknowledgment form that you also filled out.

7      A.    Yes.

8                   THE COURT:   And you signed it yourself personally.

9                   THE WITNESS:    Yes.

10                  THE COURT:   Did you have anything to do with

11     Mr. Martinez filling out this form?

12                  THE WITNESS:    No, I did not.

13                  THE COURT:   Okay.

14                  THE WITNESS:    All right.

15     BY MS. WRIGHT:

16     Q.    May I continue?

17                  THE COURT:   Sure.

18     BY MS. WRIGHT:

19     Q.    Ms. Wright.    To your knowledge does Mr. Martinez

20     understand English?

21     A.    Yes.

22     Q.    How do you know?

23     A.    I've spoken to him.

24     Q.    Give me some of the occasions or examples when you've

25     spoken to him in English?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 75 of 148
                                                                      75

                                 center header

1      A.     Besides just greeting him daily in the kitchen because

2      that's where the employees are allowed to go and get their

3      cough fees so I would see him ATD least three times a week he'd

4      have days off during the week I'd be there.         I'd see three

5      times a week, good morning how you doing, what are you making

6      what's the employee PHRAOEL but specifically when he started I

7      needed a letter from his insurance company the dental stating

8      that he was no longer covered by his former employee's dental

9      so that he could get on your dental plan, that's how the

10     insurance companies work they're not going to pick you up until

11     they know you've been terminated from your previous employer's

12     coverage and I had many conversations with him about that and

13     not to his fault it WRAEPBT happening -PBG I think who he was

14     speaking to kept dropping the ball I know I had several

15     conversations you've got to get this letter.         We've got to get

16     you on the insurance.      We've got to get it sooner than later

17     time is running out.     I had those conversations with him,

18     excuse me, I remember his injured his beginning gear and I had

19     to get the (finger) I had to get the details of the injury of

20     what happened so I remember him telling me what happened to his

21     finger, because I have to do the insurance documentation to

22     send in to our worker's comp, get him a ride to the hospital,

23     one of the co-workers brought him down, I remember talking to

24     him about that and I actually wanted to see what happened to

25     him.   It looked like a terrible injury I wanted to see what

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 76 of 148
                                                                      76

                                 center header

1      happened, I talked to him about that and the last thing I

2      remember was and this happened a few times at least a couple of

3      tiles I needed him to interpret to another employee how to use,

4      at the time it was ADP, a hand scanner, you had to place your

5      hand on the scanner so it would take a picture of the outline

6      of your hand, it had to be done a specific way, had to be done

7      three times, we had to read the reading was saying in case it

8      wasn't working we had to do it again, and he was very helpful

9      with me in getting across to the employee -- hold it you're

10     doing it wrong you've got to put your hand this way what ever.

11     We've we have to do it again you've got to put your number N he

12     definitely helped me.      I specifically remember one occasion

13     when he helped me get somebody on to the hand scanner to

14     interpret.

15     Q.    All those conversations were in English?

16     A.    Yes.

17     Q.    Do you speak Spanish?

18     A.    No, I don't.

19     Q.    Do you understand Spanish?

20     A.    Other than a greeting OL la and adios, no.

21     Q.    *R?

22                  THE COURT:   When he was helping you with other

23     employees wags he helping you in the sense of translating your

24     instructions in English into Spanish for Spanish speaking

25     employees is a that what you're talking about.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 77 of 148
                                                                      77

                                   center header

1      A.    Yes.

2                   THE COURT:   Are there a lot of Spanish speaking

3      employees in the kitchen.

4      A.    Yes.

5                   THE COURT:   All of them.

6                   THE WITNESS:    Not all of them.

7                   THE COURT:   A lot of are.

8                   THE WITNESS:    A lot are, yes.

9                   THE COURT:   Mr. Martinez helped you communicate with

10     them.   You don't speak Spanish they don't speak English.

11     A.    Exactly.

12                  THE COURT:   He was the translator.

13     A.    Yes.

14     Q.    Do you recall what month and year Mr. Martinez was hired?

15     A.    I remember the issues with the letters in March of 14 I

16     would say around that time we wanted to get him on the

17     insurance.

18     Q.    Did he have to submit forms --

19     A.    Yeah, there would have been forms he would have had to

20     fill out.    It would have been for the dental and a medical form

21     also.

22     Q.    Would that have been done with you or someone else.

23     Q.    It would have been done with me.       It could have been a

24     form handed maybe by my boss Brad he had to he fill out.            But

25     it needed to be splitted to us.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 78 of 148
                                                                      78

                                  center header

1      Q.     Do you specifically filling out of those forms out?

2      A.     I don't specifically remember sitting watching him fill it

3      out.   I know that what looked like his handwriting we did get

4      throws forms back.     STKPWHR* *FR.

5      BY THE COURT:

6      Q.     Can you take a look at what has been marked as Exhibit E

7      in the packet that's right there.       It's the I nine form?

8      A.     Oh, yeah, okay.

9      Q.     Flip to the first page.     Do you know whose handwriting

10     that is where it says employee information and attest TAEUGS?

11     A.     I for TKPW-T my blahs easy can read that part.

12                 THE COURT:   Everybody's forgetting their glasses

13     today.

14     A.     I had them I think they're in my baggy can read it enough.

15     I see what I'm looking at.

16                 THE COURT:   I'm not sure you answer defendant

17     question.    The question do you know whose handwriting that is

18     where it says employee information and attest TAEUGS section

19     one.

20                 THE WITNESS:    I believe that is his handwriting

21     because it's not mine.

22     Q.     Other than the fact that it's not yours, do you know for

23     sure if it's his handwriting?

24     A.     It would -- in all likelihood.      I don't remember him

25     filling this out.     But yes, it looks like his handwriting,

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 79 of 148
                                                                      79

                                   center header

1      because I've seen his signature before that's his signature

2      also.

3      Q.    What about the handwriting, have you seen his handwriting

4      before?

5      A.    I've seen it on other documents, yes.

6      Q.    And does that look like his handwriting?

7      A.    Yeah.

8      Q.    Next page, where it says certification on that same

9      document?

10     A.    Yes.

11     Q.    There is a name written and scratched outright next to

12     where it says right?

13     A.    Yes.

14     Q.    Is any portion if that section your handwriting?

15     A.    Where it's rewritten it's my handwriting.

16     Q.    Where it's rewritten right?

17     A.    Where it says Wright and Susan and the other parts are my

18     handwriting.

19     Q.    Where it's scratched out where Martinez and Marco is

20     scratch outed whose handwriting?

21                  THE WITNESS:    That's his handwriting.

22     Q.    Where it says the business or organization address, whose

23     handwriting is that?

24     A.    The 60 suck correspondence road that's mine.

25     Q.    And where it says the date at the top.        First day of

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 80 of 148
                                                                      80

                                 center header

1      employment.    (Zukor (it's scratched out?

2      A.    It's scratched out that's his handwriting.

3      Q.    Where it's rewritten?

4      A.    That's my handwriting.

5      Q.    Were there any other occasions you have not mentioned

6      where you heard or saw or heard actually Mr. Martinez speaking

7      English?

8      A.    Not specifically that I recall, I know that I definitely

9      always I do with all of the kitchen staff, whenever they're

10     making something and I'm not familiar with what it is I want to

11     know what it is.     What are you making why are we having this

12     for lunch.    Why are you PHRAEUBGing this.       Can we get something

13     for the employee PHRAOEL I know I had a lot of throws

14     conversation -FRS with him.        Just friendly banter.

15                THE COURT:    Ms. Wright.    Attorney right just wait a

16     second.

17                MS. WRIGHT:     Sure.

18                THE COURT:    Ms. Wright I think you said on the second

19     page PWR it says 60 Zukor road you said that's your

20     handwriting.

21                THE WITNESS:     The 60 Zukor road.

22                THE COURT:    You see the Z has a cross hatch.

23                THE WITNESS:     Yeah that's mean.

24                THE COURT:    The K is a capital K.

25                THE WITNESS:     I yes.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 81 of 148
                                                                      81

                                   center header

1                   THE COURT:   The K is the K.    That's your handwriting.

2      A.    Yes.

3                   THE COURT:   Look on the IRS if TPAEUPBLG at the top.

4                   THE WITNESS:    That's me writing in his address.

5      Sixty Zukor road that's my handwriting just the address part.

6      New City, New York.

7                   THE COURT:   So the address, the 60 Zukor road that's

8      the country club's address.

9                   THE WITNESS:    Yeah, because, and I'm just

10     speculating, but he didn't always live at the country club, he

11     lived elsewhere, so there was probably a question as to what he

12     was going to use as his address.        Once he established he was

13     going to be living on country club property, it may have been

14     something that was filled out after the fact when he was done.

15                  THE COURT:   So the first line, this is Martinez Marco

16     that's not your handwriting.

17                  THE WITNESS:    Correct.

18                  THE COURT:   The third line which has a date of birth

19     and a Social Security number is not your handwriting.

20                  THE WITNESS:    Correct.

21                  THE COURT:   But the second line,.

22                  THE WITNESS:    Is my handwriting.

23                  THE COURT:   Wait wait till I finish.

24                  But the second line.    Sixty Zukor road New City, New

25     York 10956, that is your handwriting.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 82 of 148
                                                                      82

                                 center header

1                 THE WITNESS:     Correct.   STKPWHRAEUFRPBLGS moving down

2      the page where it has a handwritten A number.         Alien

3      registration number.     Zero forty-one et cetera, is that your

4      handwriting?

5                 THE WITNESS:     No.

6                 THE COURT:    And then the signature down below there

7      and the date are either of those your handwriting?

8                 THE WITNESS:     No.

9                 THE COURT:    So did you fill in the parts that you

10     filled out, in other words, the address, after Mr. Martinez had

11     filled out his name and birth date and Social Security number

12     and the other number on there.

13                THE WITNESS:     I don't know if it was after, he may

14     not have even.    A lot of people don't know how to spell the

15     name Zukor, I don't know when that was filled out.          He may not,

16     he may have been in transition at that point waiting for a room

17     to be available, I honestly don't know why it's filled out, I

18     know, I speculate why it's filled out separately but I don't

19     remember when it was done.

20                THE COURT:    On the second page where the Martinez and

21     Marco are crossed out.

22                THE WITNESS:     Yes.

23                THE COURT:    Then Wright and Susanne and are written

24     in.   Can you TKROS cross out Martinez and Marco.

25                THE WITNESS:     Yes, I did.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 83 of 148
                                                                      83

                                  center header

1                  THE COURT:    Is that because this was information for

2      the.

3                  THE WITNESS:    Verify year.

4                  THE COURT:    For the employer not the employer to fill

5      out.

6                  THE WITNESS:    Correct.

7                  THE COURT:    At least that was your understanding of

8      it STPHR.

9                  THE WITNESS:    Yes.

10                 THE COURT:    But Martinez Marco was written by

11     Mr. Martinez.

12                 THE WITNESS:    Yes.

13                 THE COURT:    You realized it WALGSZ wrong you wrote

14     Wright, Susan.

15                 THE WITNESS:    Exactly.

16                 THE COURT:    I've got it.     PHAO*U.   UFRPBLTS move on.

17     Q.     The last question, the the very top.       The Marco Martinez

18     Cabrera.

19     A.     Yes that's my handwriting copying it off his permanent

20     resident car.

21                 MS. WRIGHT:    I have no further questions for this

22     witness your Honor.

23                 THE COURT:    Any cross.

24                 MR. KATZ:    Yes, one second your Honor.

25                 THE COURT:    Before you even SKR the cross you may

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 84 of 148
                                                                      84

                                  center header

1      have asked this question, Ms. Wright.        The attorney, if you did

2      I missed it.    When you were doing, when the employees of the

3      country club are doing the on boarding process with Oasis, you

4      testified that they were there to provide assistance but that

5      you at least you did all of the reviewing of documents on the

6      computer and filling them out and E signature you did that

7      yourself.

8                  THE WITNESS:    For me.

9                  THE COURT:   For you.

10                 THE WITNESS:    Yes.

11                 THE COURT:   Did they do it for any employees or

12     because you were there for two days right.

13                 THE WITNESS:    Not that I saw.    Nope.

14                 THE COURT:   So what were they doing exactly?

15                 THE WITNESS:    We had about 100 employees, so we had

16     them backed out in the hallway.       They were taking care of other

17     employees.

18                 THE COURT:   So let's say not Mr. Martinez but just

19     some generic employee other than yourself and other than

20     Mr. Martinez they're kind of coming in, doing what they have to

21     do and going back out.

22                 THE WITNESS:    Yes.

23                 THE COURT:   How many different computer are being

24     used is it one come you the punitive damages tier.

25                 THE WITNESS:    No, no.   I don't recall.     I think it

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 85 of 148
                                                                      85

                                 center header

1      was four or six.

2                 THE COURT:    So there were a lot of different sort of

3      workstations EUFRPBLTS I'd say there wear at least four just

4      don't remember.

5                 THE COURT:    Controlled chaos was being overseen by

6      the Oasis employees.

7                 THE WITNESS:     Yes.

8                 THE COURT:    This hypothetical.      This generic

9      employees comes in can you just describe me would Oasis say

10     this is where you have to sit and sort of get them started but

11     then from there let them do it.

12                THE WITNESS:     No the Oasis personnel people were

13     there the entire time.      They didn't leave my side when I was

14     oasis boarding.     They really couldn't, because there was, they

15     had to be there for questions and they were, they were very

16     helpful and like me, I asked a lot of questions.          So they were

17     there I'd say from start to finish, I mean there were a couple

18     of times where I left the room I had other job duties to do.

19     Go to the bathroom what ever, I would pass that table when I

20     went to my work area and they have were always there.           There

21     was never TPHREUB sitting there on a computer not getting help

22     from an Oasis employee.

23                THE COURT:    I understand that.      But I have a slightly

24     different question.

25                THE WITNESS:     Okay.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 86 of 148
                                                                      86

                                 center header

1                 THE COURT:    Did you ever observe, I know you said

2      this didn't happen with you, but did you ever observe another

3      employee utilize the Oasis employee to fill out the forms?          In

4      other words, the PC C employee says, well, gist fill it out for

5      me or here's the information.

6                 THE WITNESS:     No.

7                 THE COURT:    You can put it in there.       Here's what I

8      want you to say or anything of that nature you see what I'm

9      saying?

10                THE WITNESS:     Yes.

11                THE COURT:    Utilizing them to actually fill out the

12     forms EURPBLGTS no, I did not see any of that and.

13                THE COURT:    How about the Spanish speaking employees.

14     Not Mr. Martin he is.      In your view Mr. Martinez spoke pretty

15     good English even though his native language is Spanish.

16     Correct.   Obviously his native HRAPBG WAEUPBL is swan EURB.

17                THE WITNESS:     That may be.    I can't say what it is or

18     not.   Obviously you hear him you hear an accent it was never

19     confirmed anywhere.     Never told to me.

20                THE COURT:    He speaks Spanish no question about that.

21     In fact you utilized him to speak Spanish to the employees

22     EUFRPBLTS yes.

23                THE COURT:    -- who didn't speak inHREURB, you have to

24     say yes or no, you can't flood your head.

25                THE WITNESS:     I'm sorry, yeah yes, I realized that

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 87 of 148
                                                                      87

                                    center header

1      that may be his first language because he did speak both

2      languages -T.

3                    THE COURT:   APBL you know that because sometimes you

4      would speak to him in English.

5                    THE WITNESS:    Yes.

6                    THE COURT:   He would translate it into Spanish.

7                    THE WITNESS:    Correct.

8                    THE COURT:   For the non English speaking employees

9      and then he would translate their Spanish responses into

10     English for your benefit clearly he spoke Spanish.

11                   THE WITNESS:    No, no I can't say for sure.     I don't

12     know what his heritage that's his first language I go by

13     documentation I have to.

14                   THE COURT:   I'm with you so far.    I'm trying to find

15     out.   There were definitely employees there who don't speak

16     English or speak it very poorly is that correct.

17     A.     Yes.

18                   THE COURT:   You flow that because you had to use

19     Mr. Martinez as as translator.

20                   THE WITNESS:    Yes.

21                   THE COURT:   When those employees were filling out the

22     forms electronically, what level of assistance do you remember

23     them getting from the Oasis employees?

24                   THE WITNESS:    Span I can speaking Oasis person.

25                   THE COURT:   Who would do what?

                       Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 88 of 148
                                                                      88

                                 center header

1                 THE WITNESS:     Who would do the same thing with them,

2      guide them but in their language in the Spanish language.

3                 THE COURT:    But not fill out the forms for them.

4                 THE WITNESS:     No, not fill out the forms.      No.

5                 THE COURT:    Just be there to answer questions and

6      sort of point them in the right direction EUFRPBLTS yes.

7                 THE COURT:    But the form filling is done by the

8      employees whether it's English or Spanish.

9                 THE WITNESS:     Yes.

10                THE COURT:    Okay.

11                MS. WRIGHT:     I am done.   I just wanted to move to

12     offer Exhibit A into evidence.

13                THE COURT:    Which one.     On clerk KHR-RBG A.

14                THE COURT:    As in apple.

15                MS. WRIGHT:     Yes, your Honor.

16                THE COURT:    That's a pretty important document, I

17     suppose.   Any objection to that?

18                MR. KATZ:    No, your Honor.

19                THE COURT:    So let's just see Exhibit A is received.

20     Okay.   You know while we're on the subject.        You didn't show

21     her Exhibit F #, I don't think, but Exhibit F at least appears

22     to be something dealing with dental insurance which she did

23     testify about.

24                MS. WRIGHT:     Oh, sure.

25                THE COURT:    Would you look at Exhibit F for a moment.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 89 of 148
                                                                      89

                                 center header

1                 THE WITNESS:     Yes.

2                 THE COURT:    Do you know what this is?       EUFRPBLTS yes.

3                 THE COURT:    What sit EUFRPBLTS it's a dental

4      application dental insurance.

5                 THE COURT:    For whom?

6                 THE WITNESS:     For Marco C quo.

7                 THE COURT:    Did you have anything to do with

8      completing this document?

9                 THE WITNESS:     I gave it to him to fill out, but I

10     didn't, this isn't my handwriting.

11                THE COURT:    So you remember, you talked about this

12     dental insurance thing where you had to cancel the other one

13     EUFRPBLT yes.

14                THE COURT:    In order to get yours or get the one

15     provided by you.

16                THE WITNESS:     Correct.

17                THE COURT:    Is this the form he had to fill out

18     EUFRPBLTS yes.

19                THE COURT:    -- for your dental insurer, guardian.

20                THE WITNESS:     Yes.

21                THE COURT:    So you gave him the form.

22                THE WITNESS:     Yes.

23                THE COURT:    But he filled it out EUFRPBLTS I probably

24     checked off, I can't really read it.        I know a lot of employees

25     had a question about unwith of the sections T-PD.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 90 of 148
                                                                      90

                                  center header

1                  THE WITNESS:    Section three, nobody knew whether it

2      was indemnity PP L.      Even I had to ask my boss, what are we

3      again a PPO.    I checked that I probably collected while I was

4      at it I checked new employee add employee.

5                  THE COURT:    But then the rest of it is in

6      Mr. Martinez's handwriting.

7                  THE WITNESS:    Correct.

8                  THE COURT:    Including you see that Z there by the

9      way.

10                 THE WITNESS:    Oh yes.

11                 THE COURT:    Zukor road that's cross hatched.

12                 THE WITNESS:    You do that too.

13                 THE WITNESS:    Yeah it's interesting.      I don't know

14     whether you want to offer Exhibit F into evidence or not or

15     whether you were going to do it with an another PROEU ye.

16                 MS. WRIGHT:    I can offer it into evidence at this

17     time your Honor.     I do intend to offer it.

18                 MR. KATZ:    No objection.

19                 THE COURT:    I don't think it was a great deal of

20     relevance, but I'll receive it.        Exhibit F is received and also

21     Exhibit A which is the employee

22     acknowledgmentsrcertifyqrcertifyqrcertifyq form is also

23     received.    **** ATTENZIONE **** ATTENZIONE **** ATTENZIONE ****

24     ATTENZIONE.

25                 (Party             Exhibit        received in evidence).

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 91 of 148
                                                                      91

                                   center header

1                   THE COURT:   Okay, Mr. Katz.

2                   MR. KATZ:    Thank you, your Honor.    Direct

3      examination.

4      CROSS EXAMINATION

5      BY MR. KATZ:

6      Q.    TKPWAO*RPB?

7      A.    TKPWAO*RPB.

8      Q.    In preparation for this testimony did you review the

9      declaration of Marco Martinez that was submit inned the court

10     papers?

11     A.    Yes, I did review it.

12     Q.    And in your answers to your attorney, you stated that you

13     were aware that Mr. Martinez is claim TKHAG he met with Oasis

14     two weeks before he met with you; correct?

15     A.    Yes.

16     Q.    During the break after Mr. Martinez testified here, did

17     Mr. Black discuss Mr. Martinez's testimony with you?

18     A.    Can you repeat the question, please I can't hear you.         I'm

19     sorry.

20                  THE COURT:   I have that problem too.      Come on

21     Mr. Katz.    Look how big this room is.

22                  THE WITNESS:    I don't hear on this either.

23                  MR. KATZ:    Sorry I thought the microphone did it.    On

24     a break from testimony after Mr. Martinez testified today did

25     Mr. Black discuss Mr. Martinez's testimony with you.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 92 of 148
                                                                      92

                                 center header

1      A.    No, I didn't see him.

2      Q.    On the break after Mr. Martinez testified, did either of

3      your attorneys without telling me what they said discuss

4      Mr. Martinez's testimony with you?

5      A.    No.

6      Q.    I would ask the witness be shown Mr. Martinez's

7      declaration, which I believe is in evidence.

8                  THE COURT:   Well, you can show it to her.       It's

9      exhibit I.

10     Q.    If you could review, I believe it's about three pages,

11     that document and tell me when you're done?

12     A.    Review what pages now?

13     Q.    The entire thing.

14                 THE COURT:   Come on Mr. Katz.     Direct her to what it

15     is you want.

16     A.    Ply thing kind of crapped out too.

17     Q.    What it is is what's not in it that's the problem.            What

18     it is is what's not in there I need the her to look at I?

19                 THE COURT:   Why don't you just ask the question.

20     BY MR. KATZ:

21     Q.    Can you point to me wherein there Mr. Martinez testifies

22     that he met with Oasis prior to meeting with you?

23     A.    What am I looking for again.

24     Q.    Point to me which paragraph or paragraphs in this document

25     Mr. Martinez said that he met with Oasis prior to meeting with

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 93 of 148
                                                                      93

                                   center header

1      you?

2      A.     I don't remember reading that, seeing that anywhere.

3      Q.     Being HRAO being at it now, do you see.       In there?

4      A.     If you're asking me to read this I'm going to need a knew

5      minutes.

6                    THE COURT:   Are you representing that that specific

7      statement is not in there Mr. Katz I accept that if that's your

8      representation.

9                    MR. KATZ:    Yes.

10                   THE COURT:   I'm not sure I'm not sure the point is.

11     Anyway it's not there.       There's nothing in there Mr. Oasis

12     first two weeks later Susan Wright is that what your question

13     is.

14     A.     Yes.

15                   THE COURT:   Next question.   Snow that's all I have

16     your Honor.

17                   THE COURT:   Since this is a non jury case, I'm

18     curious what's the relevance of that so I understand.

19                   MR. KATZ:    The relevance is she testified prior she

20     knew this and the only way she would know it from today that

21     she did not witness because she was not in the room and she

22     said neither the other three people who are on her behalf spoke

23     to her about a Mr. Martinez testimony.

24                   THE COURT:   I'm mystified.   You asked the questions

25     that Mr. Katz is referring.

                       Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 94 of 148
                                                                      94

                                 center header

1                 MS. WRIGHT:     My specific question was.

2                 THE COURT:    Tell 3450E what it was.

3                 MS. WRIGHT:     Are you aware he is saying he met with

4      you on the 26th which was two weeks after up to two weeks after

5      the Oasis folks were there.       I didn't say anything about where

6      that information came from.

7                 MR. KATZ:    She said I believe the question was that

8      Mr. Martinez alleges that he met with you two weeks after he

9      met with Oasis.

10                MS. WRIGHT:     On the 24th 26th I specifically

11     referenced the 26th you can read back my question.

12                MR. KATZ:    I TKPWA*ED guess we need to read back the

13     question STKPWRAO I'm still confused.

14                THE COURT:    Hold on, Mr. Katz.      I'm confused I want

15     to deconfuse myself.

16                You asked the question.      You have notes, so you

17     probably know what your question was.

18                MS. WRIGHT:     Yes.

19                THE COURT:    You asked the question about this

20     differential in timeframe, I don't remember what the question

21     was.   The answer, I believe was that Susan Wright was aware

22     that Mr. Martinez is saying, in some way, that he met with her

23     on the 26th approximately two weeks after he met with Oasis.

24                Was that gist of your question?

25                MS. WRIGHT:     My question had to do with what you said

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 95 of 148
                                                                      95

                                 center header

1      and I can't recall if her response was that she's aware that

2      he's saying he met with her on the 26th.         I don't remember what

3      her complete answer was.      But my question specifically

4      incorporated the 26th and 2 weeks after -- at least --

5                 THE WITNESS:     The two weeks threw me off.

6                 THE COURT:    Wait, Susan Wright, please.

7                 Nancy Wright has got the floor right now.

8                 MS. WRIGHT:     I don't know if I said at least two

9      weeks, but there was a reference to the two-week time period I

10     remember you asked me if he said that and I said yes.           He said

11     it was at least a week, maybe more after.

12                THE COURT:    After what?

13                MS. WRIGHT:     After meeting with Oasis that he met

14     with Susanne and that it was on the 26th -- Susan, and that it

15     was on September 26th.      And I can't remember how I phrased it.

16                THE COURT:    Honestly, I still don't get it.        I really

17     don't.

18                MR. KATZ:    May I just --

19                THE COURT:    I don't.    Sorry, but go ahead.

20                MR. KATZ:    I believe the question related to whether

21     Mr. Martinez claimed he met with Ms. Wright on the stand, the

22     witness, two weeks after he met with Oasis.         She claimed

23     Ms. Wright, Susan Wright, claimed that she was aware that he

24     claims that.

25                THE COURT:    Let's clarify that.      Do you --

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 96 of 148
                                                                      96

                                 center header

1                 THE WITNESS:     I'm confused.

2                 THE COURT:    Maybe there was some lack of

3      clarification.

4                 But are you aware that Mr. Martinez is claiming, this

5      is a loaded question because I don't know what you're aware of,

6      but are you aware that Mr. Martinez is claiming?          I'm not

7      saying that he is claiming this, so are you aware that

8      Mr. Martinez is claiming that he met with you two weeks after

9      he met with Oasis?

10                THE WITNESS:     I was not aware of that.

11                THE COURT:    I'm still not sure what you're referring

12     to, Mr. Katz.    I apologize.    I just don't.     I'm missing it.

13     I'm not saying you don't have it.       I just -- I don't have it.

14                MR. KATZ:    To me that's a different answer than what

15     she said before and what she said before --

16                THE WITNESS:     I'm only aware --

17                THE COURT:    Witness Wright, please.      Hold on a

18     second.

19                MR. KATZ:    This answer would not have led to those

20     questions.    The answer help gave before he was aware he was

21     claiming that.    It's -T no near declaration.       She said she did

22     not speak to these employee information.         We calls into

23     credibility what happened in the interim.         How is he Sixty

24     Zukor wear of those claims if these lying now saying they did

25     not speak or she answered what ever she thinks were attorney is

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 97 of 148
                                                                      97

                                 center header

1      asking her.

2                 THE COURT:    What did Mr. Martinez say to direct about

3      this.    Of.

4                 MR. KATZ:    He said he met with Oasis and depending

5      which question after that at least two weeks after he met with

6      Ms. Wright.

7                 THE COURT:    My notes say that he doesn't remember the

8      date of meeting with Ms. Wright, meaning Susan Wright but it

9      was more than one week and more or less two weeks later.

10                MS. WRIGHT:     He said.

11                THE COURT:    Later meaning later after he met with

12     Oasis.

13                MS. WRIGHT:     Yes and we refreshed his recollection he

14     said he met with Susan on the 26th.        I incorporated that date

15     into the question I asked her using the declaration.

16                THE COURT:    But the declaration doesn't say anything

17     about this advertise distinction between meeting with Oasis

18     and --

19                MS. WRIGHT:     The declaration says his meeting with

20     Susan occurred on the 26th and that's the part of it that I

21     incorporated which would have meant that the meeting with Oasis

22     would have been two weeks before the 26th.

23                THE COURT:    All right any event, Ms. Wright.           Just so

24     we get KWROURTS answer clearly, did you speak to either your

25     attorneys or I should say Paramount's attorneys or to Mr. Black

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 98 of 148
                                                                      98

                                 center header

1      before you testified today about what Mr. Martinez testified

2      to?

3                 THE WITNESS:     I saw his declaration.

4                 THE COURT:    I'm talking about his testimony today

5      here.

6                 THE WITNESS:     , on *E oh, no, no.

7                 THE COURT:    Definite MRI did not.

8                 THE WITNESS:     Definitely did not.

9                 THE COURT:    Didn't speak to Ms. Wright, meaning

10     Attorney Wright and didn't speak to Mr. Black.

11                THE WITNESS:     Nope.

12                THE COURT:    Good, we got your clear answer and

13     obviously I'm the finder of fact, so I'll decide whether it's

14     credible or not.

15                Anyway.    I think you were.

16                MR. KATZ:    I had no further questions after that.

17                THE COURT:    That's the only question you have.

18                MR. KATZ:    Yes.

19                THE COURT:    All right.     Any redirect.

20                MS. WRIGHT:     None your Honor.

21                THE COURT:    Okay, thank you very much ma'am you can

22     step down.

23                THE WITNESS:     I'm done.

24                MS. WRIGHT:     Yes.

25                THE COURT:    Yes you are.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 99 of 148
                                                                      99

                                  center header

1                  THE WITNESS:    Thank you for the glasses.

2                  THE CLERK:    You're welcome.

3                  THE COURT:    You can stay in the courtroom or leave

4      it's entirely up to you.      Witness excused).

5                  THE COURT:    Let's see it's quarter to one.       You have

6      one more witness, I think.      Right.

7                  MS. WRIGHT:    Yes, your Honor.

8                  THE COURT:    How long do you think the witness is

9      going to take.

10                 MS. WRIGHT:    Probably the staple.     Twenty minutes,

11     not more.

12                 THE COURT:    Well that's good, but I think we're going

13     to have to take a break.      I actually have a lunch engagement

14     and you know we're doing fine but I think we're going to have

15     to take a break, in a per if he can world we would finish,

16     we're going to break until 215.

17                 MS. WRIGHT:    Okay.

18                 THE COURT:    We have something.

19                 THE COURT:    That should work, I have something else I

20     have to do at 330 in court another matter so if we reconvene at

21     215.

22                 THE CLERK:    Judge let me check the time.      I have

23     something at 330.     I think if we recon cleaned at 215.           Let's

24     make it 230.    Okay?    I'm sorry I just got so many different

25     things going on.     We'll reconvene at 230.      We have one more

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 100 of100
                                                                      148

                                  center header

1      witness and we're done.      Right.

2                  MS. WRIGHT:    Yes, your Honor.

3                  THE COURT:    Excellent.    Anybody need to raise

4      anything before we break for lunch you can raise it later.           I'm

5      not precluding you for all time.

6                  MR. KATZ:    No, your Honor.

7                  MS. WRIGHT:    No, your Honor.

8                  THE COURT:    I'll see you at 2:30.

9                  THE CLERK:    All rise this court will be in recess.

10                 (Luncheon recess taken)

11                 (afternoon session).

12                 THE CLERK:    All rise.

13                 THE COURT:    Have a seat everybody.      Ms. Wright you

14     ready to proceed.

15                 MR. KATZ:    I am your Honor.     At this time I call tar

16     even Cabrera ban to the stand.

17      witness                 , having been previously duly sworn,

18     testified further as follows:

19                 THE CLERK:    Please be seated.     Please state your full

20     name for the record.      Spelling your fist and last name.

21                 THE WITNESS:    Tar even Cabrera ban cool I.       T A R Y

22     N, C A, B A N hi feign, COO L E Y.

23                 MR. KATZ:    Thank you.

24     DIRECT EXAMINATION

25

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 101 of101
                                                                      148

                                 center header

1      BY MR. KATZ:

2      Q.    Ms. Cab cab where are you employed?

3      A.    Oasis, a paychecks company.

4      Q.    What is your current position?

5      A.    I'm in implementation and benefits consultant.

6      Q.    What do you do in that role?

7      A.    I conduct on-site employee orientations, I'm also a

8      licensed benefit consultant, so I assist for on boarding for

9      payroll as well as benefit administration for the benefits we

10     offer as a company.

11     Q.    And back in September of 2016, what was your role at

12     Oasis?

13     A.    An implementation and benefits consultant.

14     Q.    And your duties were the same as you just described.

15     Correct.

16     Q.    Do you recall doing on boarding for a company called

17     Paramount Country Club?

18     A.    Yes.

19     Q.    Do you recall when specifically that on boarding occurred?

20     A.    September 23, 2016, as well as September 26, 2016.

21     Q.    Were those the only two days you were on-site at Paramount

22     Country Club which I will call PC C doing on boarding?

23     A.    Yes, ma'am.

24     Q.    And was there anyone with you at the time?

25     A.    I had a colleague, her name was Helen as is he SRAEU dough

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 102 of102
                                                                      148

                                  center header

1      and she was a bilingual implementation and TOEFPLT AOEUFRPLTS

2      consultant.

3      Q.    Helen?

4      A.    Helen as is he SRAEU dough.

5      Q.    WAT KWROS you are role during that on boarding to?

6      A.    I was the lead implementation and benefits consult taken

7      and she was thereto just to support me as a bilingual and

8      benefits consult TAPLT.

9                  THE COURT:    What language.

10     A.    Spanish.

11                 THE COURT:    And English.

12                 THE WITNESS:    And English, yes, sir.

13     BY MR. KATZ:

14     Q.    Prior to the September 23, were you -- I'm sorry?

15     A.    She offered me water.      I'm sorry.

16     Q.    All right I'll wait until you?

17     A.    No go ahead.

18     Q.    Tell me what time did you start the on boarding at PC C on

19     the 23?

20     A.    I'm going to approximate -- like 9:00 a.m.

21     Q.    Okay?

22     A.    It was there the etch tire day it probably did not end

23     until six, 630 -FPT.

24     Q.    Walk us through the on boarding you did at PC KR-FRPBLTS

25     okay, so when I arrive.      We normally arrive about a half hour

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 103 of103
                                                                      148

                                  center header

1      early to go ahead and set up the computers for the employees to

2      go ahead and sit at their own computer to do the on boarding.

3      I normally go ahead and set it up and then I went to another

4      location, I believe it was the dining room, I don't know the

5      formal name of the room that I conducted the actual employee

6      meeting for employees that were eligible for medical benefits.

7      So during that time all full time eligible management were in

8      attendance during that meeting where I explained to them what

9      their benefit offerings were.       After the meetings, after that

10     meeting concluded, we went down to the room that myself and my

11     colleague where we set up the computers for the employees to

12     come in on a rotating basis for them to sit at the computer to

13     do their on boarding and the on boarding process is about a 15

14     minute process to where they have to go ahead and enter

15     information that is specific to PC C as well as their

16     demographic information.      Social Security?

17                 THE COURT:    Ms. Cab cab, can you slow down.       Because

18     I have to understand.      You know what you're talking about.       She

19     flows what you're talking about.        They know what you're talking

20     about.    I don't know what you're talking about at all.

21                 THE WITNESS:    Yes.

22                 THE COURT:    Okay?    Slow down.

23                 THE WITNESS:    Okay.

24                 THE COURT:    All right.    Let's see I interrupted you,

25     you were saying, you first had this meeting first you went to

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 104 of104
                                                                      148

                                  center header

1      the room where the computers were sent up.         And then you went

2      to a different room and went to a meeting with employees about

3      feign PWEULGTS.

4                  THE WITNESS:    Yes.

5                  THE COURT:    And you went back to the room where the

6      computers were and arranged for the employees to come in one at

7      a time to sit at a computer and do their on boarding.           That's

8      one of those words on boarding I don't think I ever learned

9      that word before.     Anyway, on boarding which is about a 15

10     minute process in which they go ahead and enter information

11     that is specific to PC C, meaning the country club, as well as

12     their demographic information and that's where I cut you off.

13                 THE WITNESS:    Okay.

14                 THE COURT:    Sorry about THAFPLT.

15                 THE WITNESS:    No that's okay.

16                 THE COURT:    Slow down.

17                 THE WITNESS:    I sure will.

18     BY MR. KATZ:

19     Q.    Let's take a step back, so the first meeting that you held

20     with the employees was to do what?

21     A.    The first meeting was in the dining room, I believe that's

22     what it was, for me to go ahead and discuss with them their

23     benefits.

24     Q.    Okay?

25     A.    Okay.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 105 of105
                                                                      148

                                  center header

1      Q.    Was Ms. SRAEUD SRAEUD with you at the time?

2      A.    I don't not recall, I believe so.

3      Q.    Did you meet with all employees at that time or only the

4      employees who qualified for benefits?

5      A.    Only the employees that qualified for benefits.

6      Q.    Did the employees fill out any forms at that time?

7      A.    During the day, not that time specifically.

8      Q.    So what was the purpose of just that meeting?

9      A.    To discuss the on boarding as far as what the employees

10     were going to go ahead and do when we returned to the room

11     where the computers were set up.

12     Q.    Okay, how many computers did you have set up in the on

13     boarding room?

14     A.    It was about eight.

15     Q.    We use the term on boarding, what did the on boarding

16     process entail?

17     A.    Okay, so the on boarding process is a 15 minute process to

18     where each employee would go ahead and enter a client ID number

19     specific to that client.

20                 THE COURT:    Hold on stop, the client is the employer.

21                 THE WITNESS:    Correct.

22     A.    So the client was Paramount Country Club and we have a

23     client ID that is specify being to Paramount as well as an

24     employer pin, the employ would enter their Social Security

25     number twice as well as their name, full name.          Then it would

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 106 of106
                                                                      148

                                 center header

1      proceed to go into additional information, their demographic

2      address, birth date, telephone number, federal, state

3      withholding, direct deposit information, their emergency

4      contact, if they wished to enter their driver's license.             Their

5      citizenship status, so if they were a citizen or if they were a

6      legal resident of the United States, this is where we would

7      capture that information.       During that process was also the

8      employee APBLG -PLT form which has the information regarding

9      the arbitration.

10     Q.     Okay?

11     A.     There's also, again, the voluntary EEO form, which is you

12     know stating your gender as well as your ethnicity and if

13     you're a veteran or former or current member of the US armed

14     forces the other section of our on boarding process was whether

15     or not you would like to receive information from us via mail

16     or electronically.

17     Q.     During this process, how would you -- how did you on

18     board -- well, let me take a step back.

19            Were there employees at Paramount that you on boarded that

20     did not speak English?

21     A.     Yes.

22     Q.     What allowances were made to unboard those employees, if

23     any?

24     A.     Each employee has to sit at a computer so we work the

25     room, both myself as well as Helen SRA*EUD, I'd work with

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 107 of107
                                                                      148

                                   center header

1      anybody that was English speaking I would tend to them, if they

2      had any questions regarding the process and legal even was

3      there to assist with anyone that did not understand me in

4      English, but the on boarding process has the offering if you

5      are not comfortable with doing it in English they can have it

6      translated to them in Spanish.       The electronic on boarding

7      process.

8      Q.    When you say they could have it translated, where on the

9      screen was that option?

10     A.    It's on the very first page.       The very first screen.

11     Q.    So they can do the on boarding actually in Spanish?

12     A.    Correct.

13                  THE COURT:   Stop you right there.      So there's

14     actually a button you would push if you want it in Spanish you

15     click that button and the rest of it is all in Spanish.

16                  THE WITNESS:    Correct.

17                  THE COURT:   It's a completely identical process but

18     written in Spanish.

19                  THE WITNESS:    Correct.

20     BY MR. KATZ:

21     Q.    Do you recall if the on boarding that you did on the 26th

22     was similar to the one that you did on the TWEPBT third in

23     terms of the procedure?

24     A.    Yes.

25     Q.    And do you recall when, which date you had the benefits,

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 108 of108
                                                                      148

                                 center header

1      the actual benefits meeting that you mentioned earlier?

2      A.    Friday the TWEPBT third.

3      Q.    Did you have anything else to do with benefits on the

4      26th?

5      A.    No.

6      Q.    Did you at any point after the actual on boarding then

7      meet with those employees that qualified for benefits?

8      A.    If they wished torques I would do a follow up, an

9      individual follow up.      (.

10     Q.    During the on boarding, do you recall any employees

11     telling you specifically that they needed assistance with

12     completing the process?

13     A.    On boarding or benefits?

14     Q.    On boarding.

15     A.    On boarding?    I'm sorry that I'm going to ask a question.

16     Do you mean like just a question regarding the process itself?

17     There were employees that had questions.

18     Q.    How would you deal with KWEUR RAOES when employees had

19     them during the on boarding process?

20     A.    I would answer them to my best -- you cannot advise or --

21     say for instance during them entering their federal or state

22     income tax, you can not advise because I'm not a certified

23     public accountant, but if they needed an explanation I would

24     explain to them as to what this form during the on boarding

25     process was for.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 109 of109
                                                                      148

                                  center header

1      Q.    At any point during the process did you physical assist as

2      in input any information for any of the employees that you're

3      on boarding?

4      A.    No, ma'am.

5      Q.    Did Ms. SRA*EUD who was your colleague physically input

6      any information for any of the employees?

7      A.    No, ma'am.

8                   MR. KATZ:    Objection to foundation or hearsay.        How

9      would she know.

10                  THE COURT:   Well, you could probably lay a better

11     foundation for that, Ms. Wright.

12                  MR. KATZ:    Sure.

13     BY MR. KATZ:

14     Q.    Was there any time period during the on boarding process

15     when you were not present in the room?

16     A.    If I had to use the restroom.

17     Q.    Okay?

18     A.    That was the only other time.

19     Q.    Do you recall specifically whether or not you left to use

20     the restroom on the TWEPBT third for instance?

21     A.    Yes.

22     Q.    How long did that last, that trip?

23     A.    Five minutes.

24     Q.    During the time periods when you were not in the room, who

25     else was in the room conducting the on boarding?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 110 of110
                                                                      148

                                 center header

1      A.    Helen, but \formerly\formally it was when other employees

2      were not in the room on boarding, we were present both.

3      Q.    I'm not sure I understand?

4      A.    I'm sorry it was both myself and legal even in the room.

5      Q.    On the occasions you used the restroom I'm trying to find

6      out were employees in the room when you took breaks to use the

7      restroom?

8      A.    No.

9      Q.    During the entirety of the actual on boarding process you

10     were present physically present for every portion of it when

11     employees were in the room?

12     A.    Correct.

13     Q.    During that process, did you observe Ms. SRA*EUD inputting

14     any information on behalf of any employee?

15     A.    No, ma'am.

16     Q.    Do you know who Susan Wright is?

17     A.    Yes.

18     Q.    And was she present for any portion of the on boarding?

19     A.    Why he is.

20     Q.    For all of it or most of it or how would you describe it?

21     A.    Most of it.    Most of it.    It was a giant room.      We shared

22     the room so where I was set up and her work space is in the

23     same vicinity.

24     Q.    Okay.   During the on boarding process, did you observe

25     Ms. Wright physically inputting information for any of the PC C

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 111 of111
                                                                      148

                                 center header

1      employees that you're on boarding?

2      A.    No, ma'am.

3      Q.    You mentioned that there was forms that the employees

4      would have to sign during the process and I think you referred

5      to one of them as the employee agreement, acknowledgment form.

6      Did the employees also have the option of reviewing that form

7      in English or Spanish?

8      A.    Correct.

9      Q.    And could employees PC C employees complete the on

10     boarding process without electronically executing that the

11     form?

12     A.    No.

13     Q.    Why not?

14     A.    Our process is to where each screen you have to complete

15     that form before you move on to the next form.          If you do not

16     complete the required field which everything every part of the

17     on boarding process is required it will not allow you to move

18     forward, and if you were to not complete something and say move

19     on to another screen it will suspend the transaction.

20     Q.    Did that occur at any time that you were at PC C during

21     the on board -RG on the 23 and on the 26th?

22     A.    No.

23     Q.    Did any employees indicate to you that they did not want

24     to execute the employee acknowledgment form during the time

25     period that you were there?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 112 of112
                                                                      148

                                 center header

1      A.    No.

2      Q.    What if anything happens to that form once it's executed?

3      A.    It is an electronic form so if anybody wanted to revisit

4      it it would be available for TKPARB dash it's on their employee

5      record.

6      Q.    Prior to coming here today, did you review any documents

7      that were submitted on behalf of Mr. Mr. Martinez during the on

8      boarding?

9      A.    I reviews the his benefit enrollment form, also I just

10     went through his personnel -- to see the forms he did complete

11     during the on boarding.

12     Q.    Did you see whether or not there was an executed

13     employment acknowledgment form on behalf of Mr. Martinez?

14     A.    Yes, ma'am.

15     Q.    And was that form electronically executed?

16     A.    Yes, ma'am.

17     Q.    I'm going to ask you to take a look at what has been

18     marked as Exhibit A, I think it's up there?

19     A.    Yes.

20     Q.    And do you recognize that document?

21     A.    I do.

22     Q.    And is that the form it says employee acknowledgment that

23     you saw on behalf of Marco Martinez?

24     A.    Yes, ma'am.

25     Q.    What is it dated?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 113 of113
                                                                      148

                                 center header

1      A.    This is dated September 26, 2016.

2      Q.    Do you have any recollection of meeting Mr. Martinez, you

3      mentioned that he filled out a benefits enrollment form that

4      you saw one for him.      You have to say it you're nodding?

5      A.    I have no recollection of meeting Mr. Martinez.

6      Q.    The benefits enrollment form that you indicated that you

7      saw that he had completed, was that also a part of the on

8      boarding or something separate?

9      A.    Something separate.

10     Q.    Were you involved in that as well?

11     A.    Yes.

12     Q.    At what stage in relation to the on boarding did that

13     process take place?

14     A.    The benefit enrollment form comes after the on boarding is

15     completed so the forms come to me and I complete them, I review

16     them and then I submit them for processing.

17     Q.    When you say you complete them, you're the one who fills

18     them out?

19     A.    No, I'm sorry I review them to make sure they're

20     completed, excuse me, I'm sorry.

21     Q.    Just want to PHEUBG sure I understand if process

22     correctly.    So you have the on boarding let's say on the 26th.

23     After the on boarding is finish THR-D's a separate meeting held

24     where employees fill out benefit enrollment TPORLS?

25     A.    No, they all go ahead and do the on boarding which is the

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 114 of114
                                                                      148

                                   center header

1      payroll portion.

2      Q.    Yes?

3      A.    Then the enrollment form for their benefits would be

4      handed to myself and I would review it for completion, I would

5      take that with me and I would submit it to my processing

6      department so that way they can go ahead and update our

7      carriers.

8            Q      (By The Court) I guess the question is

9      when were those -- not on the on boarding but the

10     employee benefits form, benefit enrollment form,

11     when is that filled out by the employee?         When does

12     that happen?

13     A.    Why does that happen.

14                  THE COURT:   When.

15                  THE WITNESS:    That actually happened on September 26.

16                  THE COURT:   But before or after on boarding?

17                  THE WITNESS:    After on boarding.

18                  THE COURT:   When did they get the forms?       When did

19     someone say here's the form.

20     A.    On the 23.

21                  THE COURT:   That was that first meeting you talked

22     about.

23                  THE WITNESS:    Correct.

24                  THE COURT:   At the first meeting with all the people

25     eligible for benefits they all come in, they're there for the

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 115 of115
                                                                      148

                                  center header

1      meeting, they get the forms and you tell them, well you're

2      eligible for health or eligible for dental whatever the case

3      may be?

4                  THE WITNESS:    Correct.

5                  THE COURT:    Right?

6                  THE WITNESS:    Yes.

7                  THE COURT:    They give you the form after the on

8      boarding.

9                  THE WITNESS:    Correct.

10                 THE COURT:    Whenever it is they do the on boarding.

11                 THE WITNESS:    Correct.

12                 THE COURT:    Approximate the person did the on

13     boarding on the 23 you would get the form on the 23.

14                 THE WITNESS:    Correct.

15                 THE COURT:    But if the person did the on boarding on

16     the 26th.    Meaning at the computer.

17                 THE WITNESS:    Correct.

18                 THE COURT:    You'd get the form on the 26th.

19                 THE WITNESS:    Yes.

20                 THE COURT:    Okay.

21                 MR. KATZ:    Thank you.

22     BY MR. KATZ:

23     Q.    What type of information was on the benefit enrollment

24     form?

25     A.    On the benefit enrollment form it's demographic

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 116 of116
                                                                      148

                                 center header

1      information, name, Social Security number, date of birth,

2      county in which you live, the effective date of the benefits,

3      the benefits that they're electing for medical, dental, vision

4      and any kind of dependent information as well as beneficiary

5      information and signature and date.

6      Q.    And that form was in English or Spanish?

7      A.    The form from Mr. Martinez?

8      Q.    Yes?

9      A.    Was English.

10     Q.    Do you recall approximately how many employees completed

11     benefit enrollment forms on the 26th, approximately?

12     A.    Approximately 20.

13     Q.    So it wasn't all the employees that would have qualified?

14     A.    Correct.

15     Q.    Do you have any recollection of Mr. Martinez himself

16     specifically during the on rolling process?

17     A.    No, ma'am.

18     Q.    Do you recall any employee during the on rolling -- sorry,

19     I'm going to take that back.

20           Do you recall any PC C employee on the 26th when you were

21     doing on the rolling -- on boarding complaining of other

22     employees filling out or inputting on boarding information --

23     A.    No, ma'am.

24     Q.    Did you see any incidents or occasions where that

25     occurred?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 117 of117
                                                                      148

                                   center header

1      A.    No, ma'am.

2                   THE COURT:   Hold on a second.     Where what occurred?

3                   MR. KATZ:    Where someone inputted information for

4      another employee during the on boarding question -FLT.

5                   THE COURT:   Your question was I imprecise, the first

6      question was do you recall any employee complaining.

7      Q.    Yes?

8                   THE COURT:   And you said did you see any indents

9      where that happened.ful meaning complaining.          That's not what I

10     meant.

11                  MR. KATZ:    No.

12                  THE COURT:   The question was, did you ever see a

13     situation when you were there on the 26th of September where

14     someone inputted information in the in boarding process for is

15     a employee?

16                  THE WITNESS:    No.

17                  MR. KATZ:    That was my question, much better question

18     and I'll adopt it.       Did you.

19     A.    No.

20     Q.    Observe that?

21           The on boarding question once it's completed what then

22     happens to the portal?       Do they log off?    What do the employees

23     do once they're done?

24     A.    So once it's completed they come to a screen saying that

25     the employee portion of the on boarding had been completed,

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 118 of118
                                                                      148

                                 center header

1      they get an email, not an email, it's a system generated

2      screen, they can either print or email themselves a copy of of

3      the completion notification.

4      Q.    Okay?

5      A.    And then Susan or Mr. Black would go ahead and receive

6      notification as well that that employee had received the on

7      boarding and they would complete the manager portion of the on

8      boarding and that is just the bit of information that they

9      would enter as far as the employ why ye's pay rate, if -- their

10     job title and their start date.

11     Q.    The computers that the employees were using for the on

12     boarding, who owned those computers, were those PC C computers

13     or Oasis computers?

14     A.    Oasis.

15     Q.    And once the on boarding process the completed by an

16     employee, can that employee go back in and change whatever

17     information they had submitted?

18     A.    No.

19     Q.    Why not?

20     A.    Because that information has now transmitted over to our

21     payroll system and in order for any kind of changes to take

22     effect I, myself, or someone on my team would have to delete

23     the record completely.

24     Q.    Similarly, once the employee completes the on boarding

25     process, would any PC C employee, including Susan, be able to

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 119 of119
                                                                      148

                                   center header

1      go in and change or add to what was submitted?

2      A.    No.

3      Q.    Why not?

4      A.    The information is saved, therefore there is no changes

5      that can be made on the system.

6      Q.    What would stop such a change?

7      A.    What would stop KPWARB -- the system does not allow allow

8      for anyone.    Once the employee had completed their portion of

9      the on boarding it's completely done.         You cannot go back.

10     Q.    Can Oasis go bark and make changes to an individual

11     employee's on boarding information?

12     A.    No, ma'am.

13     Q.    What's the reason for that?

14     A.    We are compliant, and the system will just not allow.

15                  MR. KATZ:    I have no further questions at this time,

16     your Honor.

17                  THE COURT:   Mr. Katz, one second.      I just want to get

18     some clarification on one thing.

19                  THE WITNESS:    Sure.

20                  THE COURT:   You said that there was a button or

21     something in the on boarding screens that you're looking at

22     that would allow you to switch from English to Spanish.

23     A.    Yes.

24                  THE COURT:   Where is that and how is that done,

25     exactly.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 120 of120
                                                                      148

                                  center header

1      A.    It's on the very first screen of our on boarding, so our

2      very -- we have a home page for the on boarding and on that

3      very first page where you're entering your Social Security

4      number and that client specific ID number with your name, first

5      name, last name, Social Security number twice, right below it

6      it asks if you want to go ahead and continue this in -- if you

7      want it to be done in Spanish.

8                  THE COURT:    Is that question asked in English or in

9      Spanish?

10                 THE WITNESS:    It's in evenings -- it's actually in

11     English and in Spanish.        So it will say in he is span KWROEL.

12     It does say English actually it's in Spanish I apologize.            I'm

13     sorry I'm trying to -- but it is in Spanish.

14                 THE COURT:    Do you have that screen?

15                 MR. KATZ:    Yes, your Honor, for what it's worthy do

16     have -- I didn't exchange it as an exhibit but I can give

17     copies I have the whole print out of exactly.

18                 THE COURT:    I'd like the see it.     Since I'm the fact

19     finder I'd like to see it.

20                 MR. KATZ:    May I approach.

21                 MR. KATZ:    Your Honor for the record I would just

22     object that none of this was produced to us prior to right now.

23                 THE COURT:    You've never seen this before?

24                 MR. KATZ:    No.

25                 THE COURT:    Well you're going to get it right now.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 121 of121
                                                                      148

                                 center header

1      You do have exhibits G and H.        It's not in there Ms. Wright.

2                  MR. KATZ:    It was given -- we intend to use this as

3      an exhibit but I had it for reference just in case it was

4      needed.

5                  THE COURT:    Back to G and H.     What you just gave me

6      is not included in G and H.

7                  MR. KATZ:    That's H, your Honor.     That is H.

8                  THE COURT:    It is H.

9                  MR. KATZ:    I I never received the exhibits G or H.

10     Today or prior to today.

11                 THE COURT:    I received it.    I didn't have it before,

12     then I do have it and you handed it up to my -- wait a minute.

13     G and H you've never seen?       How do you even know THAFPLT do you

14     have them now?

15                 MR. KATZ:    Well, I still have they still have not

16     given G and H to me.

17                 THE COURT:    You haven't given them G and H.

18                 MR. KATZ:    No, your Honor I did not distribute G and

19     H because I was not planning to use them.         Even though it was

20     in the exhibit package I just handed it to him right TPHROU.

21                 THE COURT:    You handed H to him.

22                 MR. KATZ:    Yes, your Honor.

23                 MR. KATZ:    I still have not seen G.

24                 THE COURT:    We don't really care about G.       She's not

25     using G.    She's talking about H.      Let's focus on.     Had.     She

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 122 of122
                                                                      148

                                  center header

1      just handed you H for identification.         The first page of which

2      just so we're all talking about the same thing, it says E O B

3      local employee on boarding, what is E O B.

4                  THE WITNESS:    Electronic on boarding.

5                  MR. KATZ:    I have an extra copy your Honor if you

6      need it.

7                  THE COURT:    Well we might, given to the witness, you

8      might as well.     First let me look at it.

9                  MR. KATZ:    I would like for the record to be clear we

10     object to the exhibit since it was TPHEFRD provided prior to

11     the hearing as required by the Court.

12                 THE COURT:    I'm KUR gross why you don't.       Not sure

13     you're going to use it it PHAOEPS you might use.          If you might

14     uses you should provide it.       If you don't use it.

15                 MR. KATZ:    I didn't even flow it existed until we

16     started speaking with tar inand heard there's a print out that

17     we could have gotten with the actual steps so we got it, I

18     think maybe a week ago.

19                 THE COURT:    Okay a week ago, so you could have given

20     it to Mr. Katz a week ago, you could have.

21                 MR. KATZ:    I wasn't sure I WALGS going to need to.

22                 THE COURT:    I know that, but when you say you're not

23     sure, the implication means the implication is you might and if

24     you might that's enough of a reason to turn it over so that we

25     don't have this objection.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 123 of123
                                                                      148

                                  center header

1                  MR. KATZ:    Absolutely, your Honor.

2                  THE COURT:    Well we're going to make a record in any

3      event.    This is exhibit H.     You have in in front of you now

4      Ms. Cabrera ban.

5      A.    Yes, sir.

6                  THE COURT:    It says E O B local employee on boarding.

7                  THE WITNESS:    Correct.

8                  THE COURT:    We're TKPWO*EG to call it exhibit H for

9      identification, hasn't been received in evidence yet.           I just

10     WRAPBT you to tell me what this is.        What is H?    I just read

11     the at this time too will I want you to explain.

12                 THE WITNESS:    I didn't know if you meant it to me or

13     Ms. Wright.

14                 THE COURT:    To you.

15                 THE WITNESS:    I apologize.    This is the very first

16     screen of our electronic on boarding, so this is the screen

17     where the employee would need to go ahead and enter the

18     employer ID number, this is specific for each of our clients so

19     paramount would have had their own specific client ID number.

20                 THE COURT:    How does the employee know the client ID

21     number?

22                 THE WITNESS:    That is relayed to them.      So, prior to

23     me coming on-site I go ahead and forward information to my

24     point of contact at the client so in in case it would have been

25     Mr. Black as well as Susan and then the information was

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 124 of124
                                                                      148

                                  center header

1      forwarded to the employees as well as when I do come on-site I

2      have another printout with the employer ID with the pin number.

3                  THE COURT:    What's a pin number.

4                  THE WITNESS:    A pin number is a system generated pin

5      number that is specific for each and every one of our clients

6      in order for them to access their on boarding.

7                  THE COURT:    My only question; you said that the

8      employee inputs the client ID number and the pin number.

9                  THE WITNESS:    Correct.

10                 THE COURT:    In addition to Social Security number and

11     other stuff.

12                 THE WITNESS:    Correct.

13                 THE COURT:    Presumably they know their own Social

14     Security number.

15                 THE WITNESS:    Correct.

16                 THE COURT:    I'm trying to figure out how they know

17     the client number.      They're not the client they're the employee

18     of the client EUFRPBLTS I give it to them it's on paper while

19     I'm on cite with them.      It's also distributed via email.

20                 THE COURT:    Somebody might not read their email.

21     They walk into the room they say okay.         There's a computer.

22     Have at it.    The first thing TE they need is the client number.

23     A.    Correct.

24                 THE COURT:    They didn't do it EUFRPBLTS do you give

25     give that to them?

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 125 of125
                                                                      148

                                  center header

1                  THE WITNESS:    Yes, it is a print out.

2                  THE COURT:    And be the pin number.

3                  THE WITNESS:    And the pin number.

4                  THE COURT:    Okay I any I interrupted you, I can't

5      remember when I did.      You were talking about the first page.

6                  THE WITNESS:    So, with the information, because I go

7      ahead and present to them on a form with several copies on cite

8      the employee has the printout with the information, the

9      employer ID as well as the inputting number, each employees has

10     to go ahead and enter their first name, their last name as well

11     as their Social Security number twice and then it's going to go

12     ahead and ask for that security measure to make sure -LGTS

13     normally the cap KHA.

14                 THE COURT:    The what.

15                 THE WITNESS:    The security cap KHA.

16                 THE WITNESS:    C A P T C H A.     It's basically I'm not

17     a robot.    And if they'd like to proceed in English, they would

18     click on next and if they'd like to proceed in Spanish they

19     would click on that pink screen to the left, the pink button

20     where it says in he is span KWROEL.

21                 THE COURT:    There's a blue button for next and a pink

22     button for in he haves pan KWROEL.

23                 THE WITNESS:    Correct.

24                 THE COURT:    If you check on the he is span KWROEL

25     button everything else is in Spanish.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 126 of126
                                                                      148

                                  center header

1                  THE WITNESS:    Correct.

2                  THE COURT:    And during the orientation meetings this

3      is advised to the employees.

4                  THE COURT:    In the what meeting?

5                  THE WITNESS:    The orientation -- when I'm there to do

6      the on boarding.

7                  THE COURT:    I'm sorry when is this meeting?

8                  THE WITNESS:    On the 23 of September.

9                  THE WITNESS:    But that's only with some employees.

10                 THE WITNESS:    No that would have been with all of

11     them anybody that came into that room if they were Spanish

12     speaking, it was advised that they can go ahead and continue in

13     in Spanish.

14                 THE COURT:    Okay, but I think you testified earlier

15     that that meeting that first meeting on the first day was only

16     with a handful of employees 20 employees or something not

17     everybody.

18                 THE WITNESS:    That was the benefit meeting, but the

19     actual on boarding meeting, the benefit meeting is only for

20     eligible employees.

21                 THE COURT:    I only thought there was one meeting now

22     you're telling me there's two meetings.

23                 THE WITNESS:    Basically.

24                 THE COURT:    Not basically.

25                 THE WITNESS:    Sorry there's a first meeting with the

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 127 of127
                                                                      148

                                  center header

1      employees.

2                  THE COURT:    Which employees.

3                  THE WITNESS:    The full time eligible medical eligible

4      employees.    And that was approximately 20 employees and then

5      there are meetings while we were in the room doing the on

6      boarding and explaining to them what they're doing during this

7      process.    And there's also an introduction to each employee

8      when they come into the room to do the on boarding what we are

9      actually doing.     I explained to them what the on boarding

10     process is.

11                 THE COURT:    So you're saying before -- let's say on

12     the 23 there was this meeting with the full time employees that

13     were eligible for benefits.        Let's just say the actual on

14     boarding for any particular employee, whether it was one of

15     those people from the 23 or somebody else.         Let's say that's on

16     the 26th and on the 26th.       Before that person started the on

17     boarding process you would give them an explanation for what

18     they're doing?

19                 THE WITNESS:    Yes.

20                 THE COURT:    You wouldn't just point to the computer

21     close your eyes EUFRPBLTS no.

22                 THE COURT:    What would you do I'll trying to figure

23     that out it's important to me.

24                 THE WITNESS:    I understand.

25                 THE COURT:    I walk in the door I'm an employee I'm

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 128 of128
                                                                      148

                                  center header

1      wait I go in the hallway patiently.        I'm a little impatient

2      because I have to go back to work.         You say come in you're next

3      I walk in the door what happens next.

4                  THE WITNESS:    You're coming in, I'm explaining to you

5      that you're going to go ahead and enter what I said here,

6      you're going to take the flier that I printed with the client

7      ID number as well as the pin, you're going to enter TPHA

8      information as well as your Social Security number, your name,

9      you're going to go ahead and let me know, do you need to have

10     this done in Spanish or are you okay with doing it in English

11     and dependent upon what ever it is that you're doing here,

12     we're going to go and go through the entire process and what

13     you're going to do is enter your address, your date of birth,

14     if you have an email address you're going to provide that to

15     me, you're going to go ahead and let me know how you file your

16     takes, are you single, are you married.         The number of anow

17     answer he is that you're withholding on a federal as well as

18     state level.     You're going to let me know your citizenship

19     status.    You're going to enter if you're a non US citizen

20     you're going to go ahead and enter whether it's an alien ID

21     number or another EUFRPLT D number.        You're also going to ahead

22     and enter your direct deposit information as well as your

23     emergency contact.      You're going to complete the employee

24     acknowledgment form, you're going to complete the EEO section

25     and whether or not you would like to receive information from

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 129 of129
                                                                      148

                                  center header

1      Oasis electronically and once you've completed that, you're

2      going to click on the finish bar and it's going to bring you to

3      the on boarding completion screen.

4                  THE COURT:    Okay are you sitting or is either you or

5      Helen sitting with each employee while they do this?           They go

6      through this 15 minute process.

7                  THE WITNESS:    If there are questions were there --

8      I'm formerly standing because I'm working to see if anybody has

9      any questions so that way either myself or Helen can make it

10     over to that employee quickly.       But it's normally not sitting.

11     It's normally like a classroom setting, so if they have

12     questions we're there to assist.

13                 THE COURT:    But you do need to talk to each one

14     individually.     Or do you talk to each individual employee.

15     Every individual employee to get them started EUFRPBLTS to get

16     them started.

17                 THE COURT:    They have to have the ID number and pin

18     number.

19                 THE WITNESS:    Correct.

20                 THE COURT:    Which you give to them.

21                 THE WITNESS:    Correct.

22                 THE COURT:    And you're telling me again with every

23     single employee you tell them off the bat you can do this in

24     Spanish or English.

25                 THE WITNESS:    Correct.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 130 of130
                                                                      148

                                  center header

1                  THE COURT:    Do you remember on those two days whether

2      some of the employees did the on boarding in Spanish?

3                  THE WITNESS:    No, I cannot.

4                  THE COURT:    Do you remember there were Spanish

5      speaking employees?

6                  THE WITNESS:    Yes.

7                  THE COURT:    Do you remember Ms. -- EUFRPBLT Helen.

8                  THE COURT:    Helen SRA*EUD, assisting employees in

9      SPAEURPB with what ever it is they were doing or whatever

10     questions they had?

11                 THE WITNESS:    Yes, why yes, sir.

12                 THE COURT:    But again you have no particular

13     recollection of Mr. Martinez?

14                 THE WITNESS:    No.

15                 THE COURT:    One way or the other.

16                 THE WITNESS:    No.

17                 THE COURT:    All right well I guess this is all, we

18     still haven't really gotten to the question of whether to admit

19     this document into evidence.       You just received it today?       I'm

20     reluctant to receive it into evidence.         There's been testimony

21     about the on boarding process and the fact it can be done in

22     English or Spanish, whether the document is introduced in

23     evidence.    The document obviously would confirm that, because I

24     could see it right on the document, but if you really are

25     objecting to it, I'm not sure -- well I guess I'd want to hear.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 131 of131
                                                                      148

                                 center header

1      Are you objecting to it.      You you object you don't really like

2      to have it because it's going to hurt your case or objecting to

3      it because you didn't see it until today.

4                  MR. KATZ:    It's fundamental fairness of we had an

5      order of all documents by June.

6                  THE COURT:    I didn't hear you because you're

7      mumbling.

8                  MR. KATZ:    Sorry we had an order all documents would

9      be exchanged by the middle of July, we've had two months since

10     then, I've never heard of this document till two minutes ago

11     when it was handed to plea.       We'd had to chance to review I

12     compare it with your clients of I the ask I he is why.           The if

13     we thought there was other discovery we needed prior to the

14     hearing.    When we met with your Honor, in June WAUPB of the

15     understanding of the parties was we didn't need discovery

16     because we knew the universe of what was going on.           This to a

17     large extent changes it.

18                 THE COURT:    I don't think it changes it, it confirms,

19     it's corroborative evidence.       The absence of it, it can't be

20     that they're holding something back in order to surprise you

21     because this helps the defense, it hurts the defense.           Why

22     would they hold something back that's hurtful unless they

23     didn't know they had it.      What Ms. Wright told me we didn't

24     know we had it until a week ago.        Which means you knew a week

25     ago.   Doesn't mean you didn't know, it just means you didn't

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 132 of132
                                                                      148

                                 center header

1      know until a week ago.I accept your statement.          You tell me it

2      was a week ago, I accept that.

3                  MR. KATZ:    It was, your Honor.     I also point out the

4      information that's on this form was in all the Oasis

5      declarations which we submitted.        It basically walked through

6      the process just like this document.        What I didn't know was

7      that they could print off I'll call it a dummy document that

8      actually shows the process in real time rather than them

9      describing it as they did in their declaration.          So it's not a

10     surprise.

11                 THE COURT:    This document doesn't apply, this is a

12     generic sort of I should say hype TH*ET call, HAEUPB I is the

13     employee, that's not an employee at PCP C.         Or PC C.

14                 MR. KATZ:    No, your Honor it's a demo.

15                 THE COURT:    It's a demographic mow.      So you're saying

16     you didn't know PWR the demographic PHROE, but you did provide

17     through the affidavits submitted in connection with the motion

18     the SES.

19                 MR. KATZ:    Absolutely your Honor and it walked

20     through every single.      What the employee would do in every

21     screen including tar in's and crystal who we didn't bring in

22     because it overlapped.

23                 THE COURT:    Who's crystal.

24                 MR. KATZ:    That was the employee who had the HELTD

25     issue.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 133 of133
                                                                      148

                                 center header

1                  THE COURT:    Who is she though.

2                  MR. KATZ:    We works at Oasis, we wasn't there in

3      person but she oversaw the PRO STKPWRES.

4                  THE COURT:    I'm going to sustain the objection.        I do

5      recall, I don't have the order in front of plea, I certainly

6      have a recollection of issuing an order saying whatever

7      documents you intend to use at this hearing or trial needed to

8      be produced by a particular date oh yeah I just TPOUPD it how

9      about that.    It's dated June twentieth and it says by July

10     twelfth, which obviously this is well past that.          By July

11     twelfth.    Each side shall produce to the other side copies of

12     all documents that will be offered in evidence except those for

13     impeachment, et cetera.      So, the objection is sustained, I

14     mean -- you didn't produce it.       I'm not criticizing you for not

15     producing it, because you didn't have it.         Therefore that's why

16     you didn't produce it.      The fact is you didn't produce it and

17     it seems to me it's TPAUPB fair, it is unfair to the plaintiff

18     to say, well, we didn't know we had it now we know we have it

19     so we're producing it now.       That's still late.     So I understand

20     why you're now saying you weren't sure whether you were going

21     to use it.    I think another way to say it is how could you

22     possibly use it you hadn't produce it in accordance with my

23     order.    The objection is sustained.      I don't know that it

24     matters that much.      Because the testimony is the testimony.

25     The document is not in evidence.        But that doesn't stop her

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 134 of134
                                                                      148

                                 center header

1      from TEFLG *E testifying about the process or the other

2      witnesses from testifying about the process.          Any event.

3      Exhibit H is not received and I will not consider it as such.

4                  Okay.   I think Ms. Wright had completed her

5      questioning although if there's anything you wanted in light of

6      my additional questions any additional yes you wanted to ask on

7      direct you're welcome to do so.

8                  MR. KATZ:    I don't have any additional questions your

9      Honor.

10                 THE COURT:    Mr. Katz.

11                 MR. KATZ:    May I just have one second.

12                 THE COURT:    I meant to ask about this before,

13     Ms. Wright.    See if you can help me with this.        On Exhibit A at

14     the very to much there's the client ID number filled in, do you

15     see that?    Do you have Exhibit A?

16                 MR. KATZ:    Yes, your Honor.

17                 THE COURT:    The employee acknowledgment TPORP.

18                 MR. KATZ:    Yes, your Honor.

19                 THE COURT:    This is the one with the E signature of

20     Mr. Martinez.

21                 MR. KATZ:    Yes, your Honor.

22                 THE COURT:    It has a client ID and next line says

23     employee ID and it's blank.

24                 MR. KATZ:    Yes.

25                 THE COURT:    What is that.    What is employee ID was

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 135 of135
                                                                      148

                                  center header

1      that a part of this process or not a part of this PRO he is is.

2      What's the story with that.

3                  MR. KATZ:    I can ask tar inmy understanding is Is not

4      a part of the PRO he is is.

5                  THE COURT:    TPHRERDZ, that employees did not input an

6      employee ID in the Paramount Country Club on boarding process.

7                  MR. KATZ:    I would prefer to STPRER TPAOEU with tar

8      inif you don't mind.

9                  THE COURT:    Why don't you ask.

10     BY MR. KATZ:

11     Q.    Ms. Cab cab, was part of the bro SES was there an employee

12     ID the employee had to input?

13     A.    No.

14                 THE COURT:    Any reason why you see Exhibit A.          What's

15     that doing there.

16                 THE WITNESS:    That's actually just a generic form.

17     \formerly\formally an employee ID number is generated after the

18     on boarding is completed.

19                 THE COURT:    It's blank in this.

20                 THE WITNESS:    It is blank I could not answer to why

21     the sits system generates the employee ID on the top of that

22     form.

23                 THE COURT:    That's not something that -- in other

24     words it would be blank for ever row employ he EUFRPBL correct.

25                 THE COURT:    It's nothing special.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 136 of136
                                                                      148

                                  center header

1                  THE WITNESS:    No there eave nothing SPERB.

2                  THE COURT:    That was my question.

3                  THE COURT:    Any further questions.

4                  MR. KATZ:    No, your Honor.

5                  THE COURT:    KWROS.

6                  MR. KATZ:    We have nothing your Honor.

7                  THE COURT:    No questions.    Okay you may step down.

8                  (Witness excused)

9                  THE COURT:    I think the exhibits are A through F plus

10     I.

11                 MR. KATZ:    Yes, your Honor.

12                 THE COURT:    Anything further that either side wants

13     plea to consider or see or review?         I'm not going to decide

14     right at this moment I want to make sure the record is

15     complete.    I have the underlying motion that's all part of the

16     record, I now have the testimony of the four witnesses I now

17     have the exhibits offered in evidence.         Is there anything else

18     in *EU in addition to those things.

19                 MR. KATZ:    Evidentiary wise no.     I would ask if the

20     court would allow for a short summation I'd be hope 20 doing

21     that.

22                 THE COURT:    You'd like to do that now.

23                 MR. KATZ:    Yes.

24                 THE COURT:    Why don't you go ahead and do that.

25                 MR. KATZ:    So, your Honor.    The testimony of four

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 137 of137
                                                                      148

                                 center header

1      witnesses here today.

2                  THE COURT:    Do me a favor stand at the Paul E.

3      Davison yum.     I'm not criticizing you, you know what I'm

4      talking about.     You tend to enunciate as well as some people

5      might.    It's a big room I've got to hear you, otherwise what

6      good -- it's terrible.      Go ahead.

7                  MR. KATZ:    There's been some testimony from four

8      witnesses today.     None of the testimony has indicated that

9      anyone saw Mr. Martinez enter any information into the

10     computer, the testimony of Mr. Martinez was that he understood

11     there was a new payroll company coming in he believes he met

12     with Ms. Wright to set up on the payroll company.           He never

13     touched the computer, he didn't log into the computer, he

14     didn't type on the computer, the information that you've heard

15     from Ms. Cabrera ban that's necessary is all information that

16     Paramount has, his name, his Social Security number, his

17     address, they had him on payroll for years, if they needed his

18     direct deposit his I nine is in evidence when he first started

19     working.    His W four in evidence from when he first started

20     work, anything that needed to be done to put into the Is is

21     item could have been done but no one from owe cyst ace has

22     testified.    Ms. SRA*EUD was not testifying who was allegedly

23     the Spanish speaking bilingual person who was present for the

24     on boarding, Mr. Black, Ms. Wright, no one testifies *E

25     testified they saw Mr. Martinez do this.         The information

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 138 of138
                                                                      148

                                 center header

1      clearly could have been done by anyone.

2                  THE COURT:    Let me stop you right there.       Not

3      according to Ms. Cabrera ban.       She said that, first of all she

4      described in explicit detail how the process worked and the

5      employees would come in one by one and with the assistance of

6      herself and Ms. SRA*ED and this sort of general oversight of

7      Ms. Wright.    They would complete the process themselves.           Every

8      page had to be completed before you went to the next page and

9      if it was completed it could not be uncompleted it could not be

10     gone back into or redone or corrected or changed.

11                 MR. KATZ:    There's no mechanism that requires that

12     specific person to do that.       If Ms. Wright for example put in

13     all Mr. Martinez's information, the system would accept it.

14                 THE COURT:    So what you're saying your THAOEUR of

15     what happened here is that Ms. Wright for you had an

16     opportunity to cross examine -- you didn't ask her this.             Did

17     you ask letter whether she sat down at the computer using the

18     information she had filled out the form for Mr. Martinez

19     fraudulently and committed a crime really that would create a

20     forged document.     Maybe she did.     But you didn't even ask her

21     that.   She certainly didn't testify she did that.          What's the

22     evidence she did that.

23                 MR. KATZ:    I'm not saying Ms. Wright did it.         I'm

24     saying dash TKAERB.

25                 THE COURT:    You just did say that.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 139 of139
                                                                      148

                                 center header

1                  MR. KATZ:    I stayed for example she has the

2      information.     Paramount has the information.       Just as there's

3      no inform *E evidence.      There's no evidence that Mr. Martinez

4      did it other than the HRAOEUP THET I call everyone must have

5      done it because it got down.

6                  THE COURT:    It's not a hypothetical.      The evidence

7      shows that's the way this was done and the process was fold in

8      this case.    Although you're correct no person testified

9      Martinez did this.      Obviously he didn't testify to that.         He

10     said he didn't do it.      No one else said he did it.       You know,

11     did anyone else notice the irony here that we're having this

12     discussion about whether a person signed a document an

13     important document and the reason we're having the discussion

14     is because it's an electronic signature which means there's no

15     handwritten or HRELGTS just KA*UL it a wet Cigna TPHAOUR.             It's

16     not technically wet.      Wet in the sense it was incorporated but

17     we have a whole bunch of other documents that have wet

18     signatures on he is we don't have a dispute about those.

19     Mr. PHR*R says yep that's mine.        Next one much yep, TPHAES

20     fine.   Welling because it's a signature and it's his.          Did

21     anyone in the great corporate world ever think about this and

22     say, you know, H-PL, these signatures are great they're so

23     efficient but particularly in this context where employees are

24     coming in one by one, waiting in the hallway, coming in one by

25     one, why not do it -- why wouldn't you do it in writing so as

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 140 of140
                                                                      148

                                 center header

1      to avoid this exact problem?       There's a stark contrast here

2      between documents in evidence with handwritten signatures as to

3      which it's obvious that Mr. Martinez signed them.           He says so.

4      And then a document which is also in evidence that has his name

5      on the bottom but it's not obvious that he signed it

6      essentially that's what you're arguing it's not obvious because

7      the signature is not on it.       It's is a E SPEUG since it's a E

8      signature which requires someone to go into a computer and

9      utilizing a client ID number and a pin number and Social

10     Security number and date of birth, the kinds of data that you

11     say correctly the employer already knew because he's already

12     working there.     They already have all that information, so it

13     could have been done by somebody else.         That's really -- your

14     theory of the case is my client says he didn't do it, that

15     doesn't really explain who did do it, so, there's three

16     possibilities.     One he did it and you're saying he didn't, two

17     is that somebody else did it but the problem is you don't have

18     any evidence of somebody else doing it.         I guess those are the

19     only two possibilities I thought there were three.           The point

20     is he SAEUT I didn't do it.       We know it was done because we

21     have it here it is right here in front of me Exhibit A.              The

22     problem that you have and the great iron near is we have all

23     these documents the vast majority of documents have a signature

24     on them where it's clear as a bell who signed it, no dispute

25     whatsoever and the one document that matters doesn't have a

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 141 of141
                                                                      148

                                 center header

1      signature on it and that leaves you the opportunity to say,

2      well, my client says he didn't do it and I know everybody else

3      says this is the process, so forth and so on.          But no one

4      testified they saw Mr. Martinez do it.         Therefore he didn't do

5      it.   That's really your argument.       He says he didn't do it, no

6      one testified that he did do it, therefore he didn't do it.

7                  MR. KATZ:    And there's an absence of any evidence of

8      a sign in that he signed into the room to the computer or an

9      absence of any sort of electronic receipt that he got the

10     document after, anything that would indicate that whatever

11     happened at some point soon after he signed it he went to the

12     computer or he got a copy of this right after or anything like

13     that.   The only electronic record of anything here is a piece

14     of paper with his typed name on it.

15                 THE COURT:    That's a pretty good paper.       You said

16     there's nothing here.      Well, yes there is, there's a document

17     with his E signature on it.       That's the evidence.      That's

18     pretty good evidence.      Is it conclusive.     No it's not

19     conclusive.    That's why we're having a hearing if it was

20     conclusive we wouldn't even have an egger a.          I agree with you

21     so far of to say there's no evidence.         Of course there is, it's

22     right here.    I'm looking right at it.       It's not conclusive.

23                 MR. KATZ:    To me there's TPHOEFD that he went to take

24     that computer.     There's evidence of we didn't object to it

25     going into evidence.      It's clearly there, it's a business

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 142 of142
                                                                      148

                                 center header

1      record, but there's nothing.       And in order to say, you know he

2      went -- everyone had to go to a computer.         There's not even a

3      record of the other documents that allegedly were signed with

4      the emergency contact or before.        TPHROPB of those were shown.

5      Nothing showing it was emailed to him.         Nothing where he had to

6      sign to the computer or sign in to the room to go to the

7      computer.    You had two of the witnesses said they had were

8      essentially in the room the entire time of the on boarding,

9      Ms. Wright was in most of the time and Ms. Cabrera ban was

10     there she said the whole time and there's no recollection by

11     anyone that Mr. Martinez was even at a computer typing at any

12     point.    And you know, for *E in terms --

13                 THE COURT:    Again you're wrong about that.       There is

14     evidence of that, it's Exhibit A.        But at the same time I agree

15     with you it's not conclusive evidence and there isn't the other

16     things you just described.       I'm push being back a little bit.

17     To say there's no evidence is not correct it's not true at all.

18                 MR. KATZ:    I guess I'm clarifying, I'm meaning that

19     there's no evidence that Mr. Martinez personally went on to the

20     computer to create the account that created that document.

21                 THE COURT:    Well, yes THRES because -GTS his E

22     signature.    One can infer from that.      Not conclusively.        I said

23     that now about five times.       One could infer from that well he

24     did it because his name is on it.        That would be some evidence

25     he did do it that he went on to the computer and did exactly

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 143 of143
                                                                      148

                                 center header

1      that.   Maybe you have a slightly different argument.           Maybe you

2      would argue, well, there's some evidence that he did it did it

3      but there's certainly no evidence he read it or understood it

4      or new what the heck he was doing when he signed it.            You would

5      be right there isn't any such evidence.         Of course that doesn't

6      really matter because people are bound by the contracts they

7      sign otherwise our very way of life would disappear, I think.

8      That's maybe an overstatement, but you get it.          People they've

9      got to be responsible, green ups are responsible for what they

10     do.

11                 So if I were to infer from this document, that, yup,

12     he signed it, especially in light of the testimony of these

13     other witnesses about the process, lacking the precise concrete

14     proof other than the document itself that he signed it, well,

15     then, you would lose in this situation, whether he read it or

16     understood it, that's really beside the point.

17                 MR. KATZ:    I mean.

18                 THE COURT:    A better argument might be and this might

19     explain why he doesn't remember doing it is he didn't read it.

20     He clicked yet yes yes yes he went back to work he's a working

21     guy he's got work to do and he didn't really care what it said.

22     Fine you W-PBT May to sign it where do I sign.          Fine.   If

23     that's what happened, which may be what happened he's out of

24     luck he's not out of luck, he can arbitrate his claim.           He

25     doesn't lose his right to arbitrate his claim.          The only person

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 144 of144
                                                                      148

                                 center header

1      are arguably out of luck is you frank lying because now you

2      can't bring a class action and potentially reap the substantial

3      fees that 3450EUG9 be associated with that.          That's not my

4      problem.    I don't think Mr. Martinez is adversely impacted at

5      all if I ruled against him.       So he can't make his climbs here,

6      he can make them somewhere else, perfectly PHR-BGT for 24EU78.

7      What the forum.     Is it AAA or what is it.

8                  MR. KATZ:    It doesn't say in there.

9                  THE COURT:    What.

10                 MR. KATZ:    It doesn't say on the agreement just says

11     arbitration.     I'm SKEG.

12                 THE COURT:    Asking the lawyers if they wouldn't tell

13     me.

14                 MR. KATZ:    We would probably have to agree to a

15     mutual rule.     Typically it's three, it doesn't mandate.

16                 THE COURT:    What does it mandate.

17                 MR. KATZ:    It doesn't mandate the number or forum.

18                 THE COURT:    Want me to come arbitration, compel it

19     where.    If I want granted your motion what can exactly am I

20     compelling arbitration in the generic sense.

21                 MR. KATZ:    No, your Honor the parties would agree to

22     the actual arbitrator.

23                 THE COURT:    Where does it say that?

24                 MS. WRIGHT:    No, it's not in the document.

25                 THE COURT:    So why are you saying the parties would

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 145 of145
                                                                      148

                                 center header

1      do that?.

2                  MS. WRIGHT:    Because that's what typically occurs

3      in --

4                  THE COURT:    Typically when they're typical you use

5      the word typical, typically the arbitration agreement will

6      spell out who the arbitrator or who the arbitration system is

7      or the services or who it is that's actually doing the

8      arbitrating as opposed to saying we agree to arbitrate.

9                  MR. KATZ:    Your Honor, I can only tell you that in my

10     experience and I've done three in the last four months, none of

11     them have spelled out any of that information.

12                 THE COURT:    Well, whatever?     We don't have toy

13     address that at this time.

14                 MR. KATZ:    I have nothing further.

15                 THE COURT:    I know I interrupted you, if there's

16     anything further you wanted to say, you're welcome to say it.

17     I don't want to cut you off.

18                 MR. KATZ:    No, your Honor.

19                 THE COURT:    Ms. Wright.    Would you like to say

20     anything.

21                 MR. KATZ:    Sure, your Honor.     Just briefly.

22                 What we have here is an employee who submitted a deck

23     KHRA RAEGS basically indicating that it was Susan who filled

24     out and submitted information for him and then admitted that he

25     didn't know if it in fact was her because he couldn't see what

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 146 of146
                                                                      148

                                 center header

1      she was doing on the screen and claimed he didn't understand or

2      speak English even if he could have seen it.          We also have the

3      same employee saying, you know, there were forms that were

4      submitted that he wouldn't have understood, again, because of

5      his very limited English and he used this word in his

6      declaration very limited when enduring the questioning he's

7      understanding some of the questions I'm asking in English it's

8      clear he understood them.       He testified Susan did speak

9      Spanish, and in the declaration says she doesn't speak Spanish.

10     There's been so many inconsistencies in his submission that I

11     think it's fair to say that if you are making

12     misrepresentations in one area you would make it otherwise.

13                 We also have witnesses.

14                 THE COURT:    What's the misrepresentation exactly.

15                 MR. KATZ:    I'm sorry.

16                 THE COURT:    What misrepresentation are you referring

17     to.

18                 MR. KATZ:    One of the main one in his declaration he

19     indicated that Ms. Wright spoke no Spanish whereas he testified

20     that she did.     And that was, you know, something that he then

21     direct *E corrected.      He also indicated that she filled out the

22     information for him and that they had no conversation but on

23     the stand we're hearing that they did have an exchange which at

24     one point he said it was half Spanish, half English.           I'm not

25     ensure what the exchange was at this point because my notes are

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 147 of147
                                                                      148

                                 center header

1      all over the place given the changes.

2                  What we do have our witnesses -RB not just from PC C

3      but from Oasis we havtar Lyn who outlined the way the process

4      worked.    There is no doubt that the on boarding documents for

5      Mr. Martinez are dated on the 26th, which is the day he claimed

6      he met with Susan and he also indicated that the Oasis folks

7      came at least a week or two earlier when we know for a fact

8      that was not the case, it's the 23 and the 26th that the on

9      boarding was done and that's the exact same day his documents

10     were splitted.     There's just been so many indone cyst ten cease

11     that he's presented that I'm not sure how you would parse

12     through what is accurate anymore in terms of what he's

13     alleging, and that's all I'd like to say on that.

14                 THE COURT:    Okay, well thank you both very much.

15     Hold on just one second.

16                 THE COURT:    Okay, I don't have any further questions

17     either.    I'll take this under advisement.       And as I said, I

18     already have the motion papers, so this is just part of the

19     motion, it's not everything but I expect to be able to resolve

20     this in the relatively near future and I'll issue a written

21     opinion then we see where we go from there.          Okay.   Anything

22     further?

23                 MR. KATZ:    Nothing further, your Honor.        Thank you.

24                 MR. KATZ:    Nothing further, thank you your Honor.

25                 THE COURT:    Thankful all very much.      Have a good day.

                      Angela O'Donnell, RPR, 914-390-4025
     Case 7:18-cv-04668-VB-JCM Document 89 Filed 01/13/20 Page 148 of148
                                                                      148

                                 center header

1                  THE CLERK:    All rise this Court will be in recess.

2      (.

3                  (Proceedings concluded).

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                      Angela O'Donnell, RPR, 914-390-4025
